


--------------------------------------------------------------------------------

Exhibit 10.2

SALE AND SERVICING AGREEMENT

by and among

USAA AUTO OWNER TRUST 2010-1

as Issuer

USAA ACCEPTANCE, LLC,

as Seller

USAA FEDERAL SAVINGS BANK,

as Servicer

and

THE BANK OF NEW YORK MELLON,

as Indenture Trustee

Dated as of February 24, 2010

--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

 

 

 

 

 

 

 

 

 

 

Page

ARTICLE I

DEFINITIONS AND USAGE

 

 

 

 

 

 

 

 

SECTION 1.1

Definitions

 

1

 

SECTION 1.2

Other Interpretive Provisions

 

1

 

 

 

 

 

ARTICLE II

 

CONVEYANCE OF TRANSFERRED ASSETS

 

 

 

 

 

 

 

 

SECTION 2.1

Conveyance of Transferred Assets

 

2

 

SECTION 2.2

Representations and Warranties of the Seller as to each Receivable

 

2

 

SECTION 2.3

Repurchase upon Breach

 

2

 

SECTION 2.4

Custody of Receivable Files

 

3

 

 

 

 

 

ARTICLE III

ADMINISTRATION AND SERVICING OF RECEIVABLES AND TRUST PROPERTY

 

 

 

 

 

 

 

 

SECTION 3.1

Duties of Servicer.

 

5

 

SECTION 3.2

Collection of Receivable Payments

 

6

 

SECTION 3.3

Realization Upon Receivables

 

7

 

SECTION 3.4

Maintenance of Security Interests in Financed Vehicles

 

8

 

SECTION 3.5

Covenants of Servicer

 

8

 

SECTION 3.6

Purchase of Receivables Upon Breach

 

9

 

SECTION 3.7

Servicing Fee

 

9

 

SECTION 3.8

Servicer’s Certificate

 

9

 

SECTION 3.9

Annual Officer’s Certificate; Notice of Servicer Replacement Event

 

9

 

SECTION 3.10

Annual Registered Public Accounting Firm Attestation Report

 

10

 

SECTION 3.11

Servicer Expenses

 

10

 

SECTION 3.12

1934 Act Filings

 

10

 

 

 

 

 

ARTICLE IV

DISTRIBUTIONS; ACCOUNTS; STATEMENTS TO THE CERTIFICATEHOLDER AND THE NOTEHOLDERS

 

 

 

 

 

 

 

 

 

SECTION 4.1

Establishment of Accounts

 

11

 

SECTION 4.2

Remittances

 

13

 

SECTION 4.3

Additional Deposits and Payments

 

13

 

SECTION 4.4

Distributions

 

14

 

SECTION 4.5

Net Deposits

 

15

 

SECTION 4.6

Statements to Certificateholder and Noteholders

 

15

 

SECTION 4.7

No Duty to Confirm

 

16

 

 

 

 

 

 

ARTICLE V

THE SELLER

 

 

 

 

 

 

 

 

 

SECTION 5.1

Representations and Warranties of Seller

 

17

 

SECTION 5.2

Liability of Seller; Indemnities

 

18

i

--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)

 

 

 

 

 

 

 

 

 

 

Page

 

 

 

 

 

 

SECTION 5.3

Merger or Consolidation of, or Assumption of the Obligations of, Seller

 

19

 

SECTION 5.4

Limitation on Liability of Seller and Others

 

19

 

SECTION 5.5

Seller May Own Notes

 

19

 

SECTION 5.6

Sarbanes-Oxley Act Requirements

 

19

 

SECTION 5.7

Compliance with Organizational Documents

 

20

 

SECTION 5.8

Perfection Representations, Warranties and Covenants

 

20

 

 

 

 

 

ARTICLE VI

THE SERVICER

 

 

 

 

 

 

 

 

SECTION 6.1

Representations of Servicer

 

20

 

SECTION 6.2

Indemnities of Servicer

 

21

 

SECTION 6.3

Merger or Consolidation of, or Assumption of the Obligations of, Servicer

 

22

 

SECTION 6.4

Limitation on Liability of Servicer and Others

 

23

 

SECTION 6.5

Delegation of Duties

 

23

 

SECTION 6.6

The Bank Not to Resign as Servicer

 

24

 

SECTION 6.7

Servicer May Own Notes

 

24

 

 

 

 

 

ARTICLE VII

REPLACEMENT OF SERVICER

 

 

 

 

 

 

 

 

SECTION 7.1

Replacement of Servicer

 

24

 

SECTION 7.2

Notification to Noteholders

 

26

 

 

 

 

 

ARTICLE VIII

OPTIONAL PURCHASE

 

 

 

 

 

 

 

 

SECTION 8.1

Optional Purchase of Trust Estate

 

26

 

 

 

 

 

ARTICLE IX

MISCELLANEOUS PROVISIONS

 

 

 

 

 

 

 

 

SECTION 9.1

Amendment

 

26

 

SECTION 9.2

Protection of Title

 

28

 

SECTION 9.3

Other Liens or Interests

 

29

 

SECTION 9.4

Transfers Intended as Sale; Security Interest

 

29

 

SECTION 9.5

Notices, Etc

 

30

 

SECTION 9.6

Choice of Law

 

31

 

SECTION 9.7

Headings

 

31

 

SECTION 9.8

Counterparts

 

31

 

SECTION 9.9

Waivers

 

31

 

SECTION 9.10

Entire Agreement

 

31

 

SECTION 9.11

Severability of Provisions

 

31

 

SECTION 9.12

Binding Effect

 

31

 

SECTION 9.13

Acknowledgment and Agreement

 

32

 

SECTION 9.14

Cumulative Remedies

 

32

 

SECTION 9.15

Nonpetition Covenant

 

32

 

SECTION 9.16

Submission to Jurisdiction; Waiver of Jury Trial

 

32

ii

--------------------------------------------------------------------------------



TABLE OF CONTENTS
(continued)

 

 

 

 

 

 

 

 

 

 

Page

 

 

 

 

 

 

SECTION 9.17

Limitation of Liability

 

33

 

SECTION 9.18

Third-Party Beneficiaries

 

33

 

SECTION 9.19

Information Requests

 

34

 

SECTION 9.20

Regulation AB

 

34

 

SECTION 9.21

Information to Be Provided by the Indenture Trustee

 

34

 

SECTION 9.22

Form 8-K Filings

 

35

 

SECTION 9.23

Reserved

 

35

 

SECTION 9.24

Further Assurances

 

35

 

SECTION 9.25

Cooperation

 

35


 

 

 

 

Appendix A

Definitions

 

 

 

 

 

 

Schedule I

Representations and Warranties With Respect to the Receivables

 

 

Schedule II

Notice Addresses

 

 

 

 

 

 

Exhibit A

Form of Assignment pursuant to Sale and Servicing Agreement

 

 

Exhibit B

Perfection Representations, Warranties and Covenants

 

 

Exhibit C

Servicing Criteria to be Addressed in Indenture Trustee’s Assessment of
Compliance

 

 

 

 

 

 

Exhibit D

Form of Indenture Trustee’s Annual Certification

 

 

Exhibit E

Form of Indenture Trustee’s Annual Certification Regarding Item 1117 and
Item 1119 of Regulation AB

 

 

iii

--------------------------------------------------------------------------------



          SALE AND SERVICING AGREEMENT, dated as of February 24, 2010 (together
with all exhibits, schedules and appendices hereto and as from time to time
amended, supplemented or otherwise modified and in effect, this “Agreement”), by
and among USAA AUTO OWNER TRUST 2010-1 (the “Issuer”), a Delaware statutory
trust, USAA ACCEPTANCE, LLC, a Delaware limited liability company, as seller
(the “Seller”), USAA FEDERAL SAVINGS BANK, a federally chartered savings
association (the “Bank”), as servicer (in such capacity, the “Servicer”), and
THE BANK OF NEW YORK MELLON, a banking corporation organized under the laws of
the State of New York, as indenture trustee (the “Indenture Trustee”).

          WHEREAS, the Issuer desires to purchase from the Seller a portfolio of
motor vehicle receivables, including retail motor vehicle installment loans that
are secured by new and used automobiles and light-duty trucks;

          WHEREAS, the Seller is willing to sell such portfolio of motor vehicle
receivables and related property to the Issuer; and

          WHEREAS, the Bank is willing to service such motor vehicle receivables
and related property on behalf of the Issuer;

          NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein contained, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound, agree as follows:

ARTICLE I

DEFINITIONS AND USAGE

          SECTION 1.1 Definitions. Except as otherwise specified herein or as
the context may otherwise require, capitalized terms used but not otherwise
defined herein are defined in Appendix A hereto, which also contains rules as to
usage that are applicable herein.

          SECTION 1.2 Other Interpretive Provisions. For purposes of this
Agreement, unless the context otherwise requires: (a) accounting terms not
otherwise defined in this Agreement, and accounting terms partly defined in this
Agreement to the extent not defined, shall have the respective meanings given to
them under GAAP; (b) terms defined in Article 9 of the UCC as in effect in the
relevant jurisdiction and not otherwise defined in this Agreement are used as
defined in that Article; (c) the words “hereof,” “herein” and “hereunder” and
words of similar import refer to this Agreement as a whole and not to any
particular provision of this Agreement; (d) references to any Article, Section,
Schedule, Appendix or Exhibit are references to Articles, Sections, Schedules,
Appendices and Exhibits in or to this Agreement and references to any paragraph,
subsection, clause or other subdivision within any Section or definition refer
to such paragraph, subsection, clause or other subdivision of such Section or
definition; (e) the term “including” means “including without limitation”; (f)
except as otherwise expressly provided herein, references to any law or
regulation refer to that law or regulation as amended from time to time and
include any successor law or regulation; and (g) references to any Person
include that Person’s successors and assigns.

--------------------------------------------------------------------------------



ARTICLE II

CONVEYANCE OF TRANSFERRED ASSETS

          SECTION 2.1 Conveyance of Transferred Assets. In consideration of the
Issuer’s sale and delivery to, or upon the order of, the Seller of all of the
Notes and the Certificate on the Closing Date, the Seller does hereby
irrevocably sell, transfer, assign and otherwise convey to the Issuer without
recourse (subject to the obligations herein) all right, title and interest of
the Seller, whether now owned or hereafter acquired, in and to the Transferred
Assets, described in the assignment substantially in the form of Exhibit A (the
“Assignment”) delivered on the Closing Date. The sale, transfer, assignment and
conveyance made hereunder will not constitute and is not intended to result in
an assumption by the Issuer of any obligation of the Seller or the Originator to
the Obligors or any other Person in connection with the Receivables or the other
assets and properties conveyed hereunder or any agreement, document or
instrument related thereto.

          SECTION 2.2 Representations and Warranties of the Seller as to each
Receivable. The Seller hereby makes the representations and warranties set forth
on Schedule I as to the Receivables sold, transferred, assigned, and otherwise
conveyed to the Issuer under this Agreement on which such representations and
warranties the Issuer relies in acquiring the Receivables. The representations
and warranties as to each Receivable shall survive the Grant of the Receivables
by the Issuer to the Indenture Trustee pursuant to the Indenture.
Notwithstanding any statement to the contrary contained herein or in any other
Transaction Document, the Seller shall not be required to notify any insurer
with respect to any Insurance Policy obtained by an Obligor.

          SECTION 2.3 Repurchase upon Breach. Upon discovery by any party hereto
of a breach of any of the representations and warranties set forth in Section
2.2 at the time such representations and warranties were made which materially
and adversely affects the interests of the Issuer or the Noteholders, the party
discovering such breach shall give prompt written notice thereof to the other
parties hereto; provided, that delivery of the Servicer’s Certificate which
identifies that Receivables are being or have been repurchased shall be deemed
to constitute prompt notice by the Servicer (if the Bank is the Servicer) of
such breach; provided, further, that the failure to give such notice shall not
affect any obligation of the Seller hereunder. If the Seller does not correct or
cure such breach prior to the end of the Collection Period which includes the
60th day (or, if the Seller elects, an earlier date) after the date that the
Seller became aware or was notified of such breach, then the Seller shall
purchase any Receivable materially and adversely affected by such breach from
the Issuer on the Payment Date following the end of such Collection Period (or,
if the Seller elects, an earlier date). Any such breach or failure will not be
deemed to have a material and adverse effect if such breach or failure does not
affect the ability of the Issuer to collect, receive and retain timely payment
in full on such Receivable, including Liquidation Proceeds. Any such purchase by
the Seller shall be at a price equal to the Repurchase Price. In consideration
for such repurchase, the Seller shall make (or shall cause to be made) a payment
to the Issuer equal to the Repurchase Price by depositing such amount into the
Collection Account prior to 11:00 a.m., New York City time on such Payment Date,
or earlier date, if elected by the Seller. Upon payment of such Repurchase Price
by the Seller, the Issuer and the Indenture Trustee shall release and shall
execute and deliver such instruments of

 

 

 

 

2

Sale and Servicing Agreement
(USAA 2010-1)


--------------------------------------------------------------------------------



release, transfer or assignment, in each case without recourse or
representation, as shall be reasonably requested of it to vest in the Seller or
its designee any Receivable repurchased pursuant hereto. It is understood and
agreed that the right to cause the Seller to purchase (or to enforce the
obligations of the Bank under the Purchase Agreement to purchase) any Receivable
as described above shall constitute the sole remedy respecting such breach
available to the Issuer and the Indenture Trustee. Neither the Owner Trustee nor
the Indenture Trustee will have any duty to conduct an affirmative investigation
as to the occurrence of any condition requiring the repurchase of any Receivable
pursuant to this Section 2.3. Notwithstanding anything herein to the contrary,
the Seller shall only be obligated to pay such Repurchase Price and repurchase
the related Receivable to the extent it receives the Repurchase Price from the
Bank pursuant to Section 3.3 of the Purchase Agreement.

          SECTION 2.4 Custody of Receivable Files.

          (a) Custody. To assure uniform quality in servicing the Receivables
and to reduce administrative costs, the Issuer and the Indenture Trustee, upon
the execution and delivery of this Agreement, hereby revocably appoint the
Servicer, and the Servicer hereby accepts such appointment, to act solely on
behalf of and for the benefit of the Indenture Trustee as custodian of the
following documents or instruments, but only to the extent held in tangible
paper form or electronic form, which are hereby or will hereby be constructively
delivered to the Indenture Trustee (or its agent or designee), as pledgee of the
Issuer pursuant to the Indenture with respect to each Receivable (but only to
the extent applicable to such Receivable and only to the extent held in tangible
paper form) (the “Receivable Files”):

 

 

 

 

(i)

the fully executed original of the retail motor vehicle installment loan or
promissory note and security agreement related to such Receivable (with respect
to tangible chattel paper) or an “authoritative copy” (as such term is used in
Section 9-105 of the UCC) of the Receivable (with respect to electronic chattel
paper) or, if no such original executed Receivable or authoritative copy exists,
a copy thereof, including any written amendments or extensions thereto;

 

 

 

 

(ii)

the original credit application or a photocopy thereof to the extent held in
paper form;

 

 

 

 

(iii)

the original Certificate of Title or, if not yet received, evidence that an
application therefore has been submitted with the appropriate authority or such
other document (electronic or otherwise, as used in the applicable jurisdiction)
that the Servicer keeps on file, in accordance with its Customary Servicing
Practices, evidencing the security interest of the Originator in the Financed
Vehicle; provided, however, that in lieu of being held in the Receivable File,
the Certificate of Title may be held by a third party service provider engaged
by the Servicer to obtain or hold Certificates of Title; and

 

 

 

 

(iv)

any and all other documents that the Servicer or the Seller keeps on file, in
accordance with its Customary Servicing Practices, relating to a


 

 

 

 

3

Sale and Servicing Agreement
(USAA 2010-1)


--------------------------------------------------------------------------------




 

 

 

 

 

Receivable, an Obligor or a Financed Vehicle (but only to the extent applicable
to such Receivable and only to the extent held in tangible paper form or
electronic form).

The foregoing appointment of the Servicer is deemed to be made with due care.

          (b) Safekeeping. The Servicer, in its capacity as custodian, shall
hold the Receivable Files for the benefit of the Issuer and the Indenture
Trustee. In performing its duties as custodian, the Servicer shall act in
accordance with its Customary Servicing Practices. The Servicer, in accordance
with its Customary Servicing Practices: (i) may maintain all or a portion of the
Receivable Files in electronic form and (ii) may maintain custody of all or any
portion of the Receivable Files with one or more of its agents or designees.

          (c) Maintenance of and Access to Records. The Servicer will maintain
each Receivable File in the United States (it being understood that the
Receivable Files, or any part thereof, may be maintained at the offices of any
Person to whom the Servicer has delegated responsibilities in accordance with
Section 6.5). The Servicer will make available to the Issuer and the Indenture
Trustee or their duly authorized representatives, attorneys or auditors a list
of locations of the Receivable Files upon request. The Servicer will provide
access to the Receivable Files, and the related accounts records, and computer
systems maintained by the Servicer at such times as the Issuer or the Indenture
Trustee direct, but only upon reasonable notice and during the normal business
hours, which do not unreasonably interfere with the Servicer’s normal
operations, at the respective offices of the Servicer.

          (d) Release of Documents. Upon written instructions from the Indenture
Trustee, the Servicer will release or cause to be released any document in the
Receivable Files to the Indenture Trustee, the Indenture Trustee’s agent or the
Indenture Trustee’s designee, as the case may be, at such place or places as the
Indenture Trustee may designate, as soon thereafter as is practicable, to the
extent it does not unreasonably interfere with the Servicer’s normal operations.
The Servicer shall not be responsible for any loss occasioned by the failure of
the Indenture Trustee or its agent or designee to return any document or any
delay in doing so. Any document so released will be handled by the Indenture
Trustee with due care and returned to the Servicer for safekeeping as soon as
the Indenture Trustee or its agent or designee, as the case may be, has no
further need therefor.

          (e) Instructions; Authority to Act. All instructions from the
Indenture Trustee will be in writing and signed by a Responsible Officer of the
Indenture Trustee, and the Servicer will be deemed to have received proper
instructions with respect to the Receivable Files upon its receipt of such
written instructions.

          (f) Custodian’s Indemnification. Subject to Section 6.2, the Servicer
as custodian will indemnify the Issuer and the Indenture Trustee for any and all
claims, liabilities, obligations, losses, compensatory damages, payments, costs,
or expenses of any kind whatsoever that may be imposed on, incurred by, or
asserted against the Issuer or the Indenture Trustee as the result of any act or
omission in any way relating to the maintenance and custody by the Servicer as
custodian of the Receivable Files; provided, however, that the Servicer will not
be liable (i) to the Indenture Trustee or the Issuer for any portion of any such
amount resulting from the willful

 

 

 

 

4

Sale and Servicing Agreement
(USAA 2010-1)


--------------------------------------------------------------------------------



misconduct, bad faith or negligence of the Indenture Trustee or the Issuer or
(ii) to the Indenture Trustee for any portion of any such amount resulting from
the failure of the Indenture Trustee, the Indenture Trustee’s agent or the
Indenture Trustee’s designee to handle with due care any Certificate of Title or
other document released to the Indenture Trustee or the Indenture Trustee’s
agent or designee pursuant to Section 2.4(d).

          (g) Effective Period and Termination. The Servicer’s appointment as
custodian will become effective as of the Cut-Off Date and will continue in full
force and effect until terminated pursuant to this Section 2.4(g). If the Bank
resigns as Servicer in accordance with Section 6.6 or if all of the rights and
obligations of the Servicer have been terminated under Section 7.1, the
appointment of the Servicer as custodian hereunder may be terminated by the
Indenture Trustee, or by the Noteholders evidencing not less than 66⅔% of the
Note Balance of the Controlling Class, in the same manner as the Indenture
Trustee or such Noteholders may terminate the rights and obligations of the
Servicer under Section 7.1. As soon as practicable after any termination of such
appointment, the Servicer will deliver to the Indenture Trustee (or, at the
direction of the Indenture Trustee, to its agent) the Receivable Files and the
related accounts and records maintained by the Servicer at such place or places
as the Indenture Trustee may reasonably designate; provided, however, that with
respect to authoritative copies of the Receivables constituting electronic
chattel paper, the Servicer, in its sole discretion, shall either (i) continue
to hold any such authoritative copies on behalf of the Issuer and the Indenture
Trustee or the Indenture Trustee’s agent or (ii) deliver copies of such
authoritative copies and destroy the authoritative copies maintained by the
Servicer prior to its termination such that such copy delivered to the Indenture
Trustee or the Indenture Trustee’s agent becomes the authoritative copy of the
Receivable constituting electronic chattel paper.

ARTICLE III

ADMINISTRATION AND SERVICING OF
RECEIVABLES AND TRUST PROPERTY

          SECTION 3.1 Duties of Servicer.

          (a) The Servicer is hereby appointed by the Issuer and authorized to
act as agent for the Issuer and in such capacity shall manage, service,
administer and make collections on the Receivables in accordance with its
Customary Servicing Practices, using the degree of skill and attention that the
Servicer exercises with respect to all comparable motor vehicle receivables that
it services for itself or others. The Servicer’s duties will include collection
and posting of all payments, responding to inquiries of Obligors on such
Receivables, investigating delinquencies, sending invoices or payment coupons to
Obligors, reporting any required tax information to Obligors, accounting for
collections and furnishing monthly and annual statements to the Indenture
Trustee with respect to distributions. The Servicer is not required under the
Transaction Documents to make any disbursements via wire transfer or otherwise
on behalf of an Obligor. There are no requirements under the Receivables or the
Transaction Documents for funds to be, and funds shall not be, held in trust for
an Obligor. No payments or disbursements are required to be made by the Servicer
on behalf of the Obligor. The Servicer hereby accepts such appointment and
authorization and agrees to perform the duties of Servicer with respect to the
Receivables set forth herein.

 

 

 

 

5

Sale and Servicing Agreement
(USAA 2010-1)


--------------------------------------------------------------------------------



          (b) The Servicer will follow its Customary Servicing Practices and
will have full power and authority to do any and all things in connection with
such managing, servicing, administration and collection that it may deem
necessary or desirable. Without limiting the generality of the foregoing, the
Servicer is hereby authorized and empowered to execute and deliver, on behalf of
itself, the Issuer, the Owner Trustee, the Indenture Trustee, the Noteholders,
the Certificateholder, or any of them, any and all instruments of satisfaction
or cancellation, or partial or full release or discharge, and all other
comparable instruments, with respect to such Receivables or to the Financed
Vehicles securing such Receivables. The Servicer is hereby authorized to
commence, in its own name or in the name of the Issuer, a legal Proceeding to
enforce a Receivable or to commence or participate in any other legal Proceeding
(including a bankruptcy Proceeding) relating to or involving a Receivable, an
Obligor or a Financed Vehicle. If the Servicer commences a legal Proceeding to
enforce a Receivable, the Issuer will thereupon be deemed to have automatically
assigned such Receivable to the Servicer solely for purposes of commencing or
participating in any such Proceeding as a party or claimant, and the Servicer is
authorized and empowered by the Issuer to execute and deliver in the Servicer’s
name any notices, demands, claims, complaints, responses, affidavits or other
documents or instruments in connection with any such Proceeding. If in any
enforcement suit or legal Proceeding it is held that the Servicer may not
enforce a Receivable on the ground that it is not a real party in interest or a
holder entitled to enforce the Receivable, the Issuer will, at the Servicer’s
expense and direction, take steps to enforce the Receivable, including bringing
suit in its name or the name of the Indenture Trustee. The Issuer will furnish
the Servicer with any powers of attorney and other documents reasonably
necessary or appropriate to enable the Servicer to carry out its servicing and
administrative duties hereunder. The Servicer, at its expense, will obtain on
behalf of the Issuer all licenses, if any, reasonably requested by the Seller to
be held by the Issuer in connection with ownership of the Receivables, and will
make all filings and pay all fees as may be required in connection therewith
during the term hereof.

          (c) The Servicer hereby agrees that upon its resignation and the
appointment of a successor Servicer hereunder, the Servicer will terminate its
activities as Servicer hereunder in accordance with Section 7.1, and, in any
case, in a manner which the Indenture Trustee reasonably determines will
facilitate the transition of the performance of such activities to such
successor Servicer, and the Servicer shall cooperate with and assist such
successor Servicer.

          SECTION 3.2 Collection of Receivable Payments.

          (a) The Servicer will make reasonable efforts to collect all payments
called for under the terms and provisions of the Receivables as and when the
same become due in accordance with its Customary Servicing Practices. Subject to
Section 3.5, the Servicer may grant extensions, rebates, deferrals, amendments,
modifications or adjustments with respect to any Receivable in accordance with
its Customary Servicing Practices; provided, however, that if the Servicer (i)
extends the date for final payment by the Obligor of any Receivable beyond the
last day of the Collection Period preceding the latest Final Scheduled Payment
Date of any Notes issued under the Indenture or (ii) reduces the Contract Rate
or Outstanding Principal Balance with respect to any Receivable other than as
required by applicable law (including, without limitation, by the Servicemembers
Civil Relief Act of 2003, as amended), it will promptly purchase such Receivable
in the manner provided in Section 3.6; provided, further, that the Servicer
shall not make any modification described in the preceding clause (i) or (ii)
that would

 

 

 

 

6

Sale and Servicing Agreement
(USAA 2010-1)


--------------------------------------------------------------------------------



trigger a repurchase pursuant to the above provisions or pursuant to Section
3.6, in either case for the sole purpose of enabling the Servicer to purchase a
Receivable from the Issuer and provided, further, that any change referred to in
this Section 3.2 shall only be made if either (a) the Obligor is in default or,
in the judgment of the Servicer, is reasonably expected to default in the near
future, or (b) the change is to the payment due date of a Receivable, does not
exceed 25 days and is made not more than twice during the term of such
Receivable.

          The Servicer may in its discretion waive any late payment charge or
any other fees that may be collected in the ordinary course of servicing a
Receivable. Subject to the provisos of the second sentence of the first
paragraph of this Section 3.2, the Servicer and its Affiliates may engage in any
marketing practice or promotion or any sale of any products, goods or services
to Obligors with respect to the Receivables for the account of the Servicer
and/or its Affiliates (but not the Issuer) so long as such practices, promotions
or sales are offered to obligors of comparable motor vehicle receivables
serviced by the Servicer for itself and others, whether or not such practices,
promotions or sales might indirectly result in a decrease in the aggregate
amount of payments made (but not any related contractual obligation) on the
Receivables, prepayments or faster or slower timing of the payment of the
Receivables. Notwithstanding anything in this Agreement to the contrary, the
Servicer may refinance any Receivable by (a) making a new loan to the Obligor
and depositing the full Outstanding Principal Balance of such refinanced
Receivable into the Collection Account or (b) by causing the Issuer to effect a
substantive modification to the Receivable when the request for such
modification is the result of a contact from or request of the related Obligor,
in which case the Receivable shall be deemed to be refinanced and the Servicer
shall promptly deposit the full Outstanding Principal Balance of such refinanced
Receivable into the Collection Account as soon as practical. The receivable
created by such refinancing shall not be property of the Issuer, in the case of
(b) in the prior sentence, upon the Servicer’s related payment to Issuer. The
Servicer and its Affiliates may also sell insurance or debt cancellation
products, including products which result in the repayment of some or all of the
amount of a Receivable owned by the Issuer upon the death or disability of the
Obligor or any casualty with respect to the Financed Vehicle.

          (b) The Servicer shall not be required to make any advances of funds
or guarantees regarding collections, cash flows or distributions. Payments on
the Receivables, including payoffs, made in accordance with the related
documentation for such Receivables, shall be posted to the Servicer’s Obligor
records in accordance with the Servicer’s Customary Servicing Practices. Such
payments shall be allocated to principal, interest or other items in accordance
with the related documentation for such Receivables.

          (c) Records documenting collection efforts shall be maintained during
the period a Receivable is delinquent in accordance with the Servicer’s
Customary Servicing Practices. Such records shall be maintained on at least a
periodic basis that is not less frequent than the Servicer’s Customary Servicing
Practices, and describe the entity’s activities in monitoring delinquent pool
assets including, for example, phone calls, letters and payment rescheduling
plans in cases where delinquency is deemed temporary (e.g., illness or
unemployment) in accordance with the Servicer’s Customary Servicing Practices.

          SECTION 3.3 Realization Upon Receivables. On behalf of the Issuer, the
Servicer will use commercially reasonable efforts, consistent with its Customary
Servicing Practices, to

 

 

 

 

7

Sale and Servicing Agreement
(USAA 2010-1)


--------------------------------------------------------------------------------



repossess or otherwise convert the ownership of the Financed Vehicle securing
any Receivable as to which the Servicer has determined eventual payment in full
is unlikely unless it determines in its sole discretion that repossession will
not increase the Liquidation Proceeds by an amount greater than the expense of
such repossession or that the proceeds ultimately recoverable with respect to
such Receivable would be increased by forbearance. The Servicer will follow such
Customary Servicing Practices as it deems necessary or advisable, which may
include selling the Financed Vehicle at public or private sale and which shall
not, except as provided below, involve the sale of all, or any portion of, a
Receivable. The foregoing shall be subject to the provision that, in any case in
which the Financed Vehicle has suffered damage, the Servicer shall not be
required to expend funds in connection with the repair or the repossession of
such Financed Vehicle unless it shall determine in its discretion that such
repair and/or repossession will increase the Liquidation Proceeds by an amount
greater than the amount of such expenses. The Servicer, in its sole discretion,
may in accordance with its Customary Servicing Practices purchase from the
Issuer any Receivable’s deficiency balance (i.e., the remaining balance of a
Receivable after deduction of all Liquidation Proceeds with respect to such
Receivable) for a purchase price equal to the fair value of the deficiency
balance as determined by the Servicer at the time of purchase by the Servicer,
which purchase price shall not be adjusted by the proceeds the Servicer
ultimately realizes from its disposition or collection efforts related to the
deficiency amount. Net proceeds of any such sale to the Servicer will constitute
Liquidation Proceeds, and the sole right of the Issuer and the Indenture Trustee
with respect to any such sold Receivables will be to receive such Liquidation
Proceeds. Upon such sale, the Servicer will mark its computer records indicating
that any such receivable sold is no longer a Receivable. The Servicer is
authorized to take any and all actions necessary or appropriate on behalf of the
Issuer to evidence the sale of the Financed Vehicle at public or private sale or
the sale of the Receivable to the Servicer pursuant to the provisions of this
paragraph free from any Lien or other interest of the Issuer or the Indenture
Trustee.

          SECTION 3.4 Maintenance of Security Interests in Financed Vehicles.
The Servicer will, in accordance with its Customary Servicing Practices, take
such steps as are necessary to maintain perfection of the security interest
created by each Receivable in the related Financed Vehicle. The provisions set
forth in this Section are the sole requirements under the Transaction Documents
with respect to the maintenance of collateral or security on the Receivables. It
is understood that the Financed Vehicles are the collateral and security for the
Receivables, but that the certificate of title with respect to a Financed
Vehicle does not constitute collateral and merely evidences such security
interest. The Issuer hereby authorizes the Servicer to take such steps as are
necessary to re-perfect such security interest on behalf of the Issuer and the
Indenture Trustee in the event of the relocation of a Financed Vehicle or for
any other reason.

          SECTION 3.5 Covenants of Servicer. Unless required by law or court
order, the Servicer will not release the Financed Vehicle securing each such
Receivable from the security interest granted by such Receivable in whole or in
part except (a) in the event of payment in full by or on behalf of the Obligor
thereunder or payment in full less a deficiency which the Servicer would not
attempt to collect in accordance with its Customary Servicing Practices, (b) in
connection with repossession or (c) except as may be required by an insurer in
order to receive proceeds from any Insurance Policy covering such Financed
Vehicle.

 

 

 

 

8

Sale and Servicing Agreement
(USAA 2010-1)


--------------------------------------------------------------------------------



          SECTION 3.6 Purchase of Receivables Upon Breach. Upon discovery by any
party hereto of a breach of any of the covenants set forth in Section 3.2, 3.3,
3.4 or 3.5 which materially and adversely affects the interests of the Issuer or
the Noteholders, the party discovering such breach shall give prompt written
notice thereof to the other parties hereto; provided, that delivery of the
Servicer’s Certificate, which identifies the Receivables that are being or have
been repurchased, shall be deemed to constitute prompt notice by the Servicer
and the Issuer of such breach with respect to such repurchased Receivable;
provided, further, that the failure to give such notice shall not affect any
obligation of the Servicer hereunder. If the Servicer does not correct or cure
such breach prior to the end of the Collection Period which includes the 60th
day (or, if the Servicer elects, an earlier date) after the date that the
Servicer became aware or was notified of such breach, then the Servicer shall
purchase any Receivable materially and adversely affected by such breach from
the Issuer on the Payment Date following the end of such Collection Period. Any
such breach or failure will not be deemed to have a material and adverse effect
if such breach or failure does not affect the ability of the Issuer to receive
and retain timely payment in full on such Receivable. Any such purchase by the
Servicer shall be at a price equal to the Repurchase Price. In consideration for
such repurchase, the Servicer shall make (or shall cause to be made) a payment
to the Issuer equal to the Repurchase Price by depositing such amount into the
Collection Account prior to 11:00 a.m., New York City time on such Payment Date.
Upon payment of such Repurchase Price by the Servicer, the Issuer and the
Indenture Trustee shall release and shall execute and deliver such instruments
of release, transfer or assignment, in each case without recourse or
representation, as shall be reasonably necessary to vest in the Servicer or its
designee any Receivable repurchased pursuant hereto. It is understood and agreed
that the obligation of the Servicer to purchase any Receivable as described
above shall constitute the sole remedy respecting such breach available to the
Issuer and the Indenture Trustee.

          SECTION 3.7 Servicing Fee. On each Payment Date, the Issuer shall pay
to the Servicer the Servicing Fee in accordance with Section 4.4 for the
immediately preceding Collection Period as compensation for its services. In
addition, the Servicer will be entitled to retain all Supplemental Servicing
Fees. The Servicer also will be entitled to receive investment earnings (net of
investment losses and expenses) on funds deposited in the Collection Account
during each Collection Period.

          SECTION 3.8 Servicer’s Certificate. On or before the Determination
Date preceding each Payment Date, the Servicer shall deliver to the Indenture
Trustee, and each Paying Agent, and the Indenture Trustee shall forward such
copy to each of the Rating Agencies, a Servicer’s Certificate containing all
information necessary to make the payments, transfers and distributions pursuant
to Sections 4.3 and 4.4 on such Payment Date. At the sole option of the
Servicer, each Servicer’s Certificate may be delivered in electronic or hard
copy format.

          SECTION 3.9 Annual Officer’s Certificate; Notice of Servicer
Replacement Event. (a) So long as the Seller is filing any reports with respect
to the Issuer under the Exchange Act, the Servicer will deliver to the Rating
Agencies, the Issuer and the Indenture Trustee, on or before March 30 of each
calendar year, beginning on March 30, 2011, an Officer’s Certificate (with
appropriate insertions) providing such information as is required under Item
1123 of Regulation AB.

 

 

 

 

9

Sale and Servicing Agreement
(USAA 2010-1)


--------------------------------------------------------------------------------



          (b) The Servicer will deliver to the Issuer, the Indenture Trustee and
each Rating Agency promptly after having obtained knowledge thereof written
notice in an Officer’s Certificate of any event which with the giving of notice
or lapse of time, or both, would become a Servicer Replacement Event. Except to
the extent set forth in this Section 3.9(b) and Sections 7.2 and 9.22 of this
Agreement and Section 3.12 of the Indenture, the Transaction Documents do not
require any policies or procedures to monitor any performance or other triggers
and events of default.

          (c) So long as the Seller is filing any reports with respect to the
Issuer under the Exchange Act, the Servicer will deliver to the Issuer, on or
before March 30 of each year, beginning on March 30, 2011, a report regarding
the Servicer’s assessment of compliance with the Servicing Criteria during the
immediately preceding calendar year (or since the Closing Date in the case of
the first such report), including disclosure of any material instance of
non-compliance identified by the Servicer, as required under paragraph (b) of
Rule 13a-18 and Rule 15d-18 of the Exchange Act and Item 1122 of Regulation AB.

          SECTION 3.10 Annual Registered Public Accounting Firm Attestation
Report. So long as the Seller is filing any reports with respect to the Issuer
under the Exchange Act, on or before the 90th day following the end of each
fiscal year, beginning with the fiscal year ending December 31, 2010, the
Servicer shall cause a firm of independent registered public accountants (who
may also render other services to the Servicer, the Seller or their respective
Affiliates) to furnish to the Indenture Trustee, the Servicer, the Seller and
each Rating Agency each attestation report on assessments of compliance with the
Servicing Criteria with respect to the Servicer or any Affiliate thereof during
the related fiscal year (or since the Closing Date in the case of the first such
report) delivered by such accountants pursuant to paragraph (c) of Rule 13a-18
or Rule 15d-18 of the Exchange Act and Item 1122 of Regulation AB. The
certification required by this paragraph may be replaced by any similar
certification using other procedures or attestation standards which are now or
in the future in use by servicers of comparable assets, or which otherwise
comply with any rule, regulation, “no action” letter or similar guidance
promulgated by the Commission.

          SECTION 3.11 Servicer Expenses. The Servicer shall pay all expenses
(other than expenses described in the definition of Liquidation Proceeds)
incurred by it in connection with its activities hereunder, independent
accountants, taxes imposed on the Servicer and expenses incurred in connection
with distributions and reports to the Noteholders and the Certificateholder. The
Servicer shall also pay all fees, expenses, and indemnities of the Indenture
Trustee (as described in, and pursuant to the limitations set forth in Section
6.7 of the Indenture) and the Owner Trustee (as described in, and pursuant to
the limitations set forth in, Sections 8.1 and 8.2 of the Trust Agreement). The
compensation and indemnity obligations of the Servicer to the Indenture Trustee
hereunder and pursuant to Section 6.7 of the Indenture shall survive the
resignation or removal of the Indenture Trustee and the Servicer, the discharge
of the Indenture and the termination of this Agreement.

          SECTION 3.12 1934 Act Filings. The Issuer hereby authorizes the
Servicer and the Seller, or either of them, to prepare, sign, certify and file
any and all reports, statements and information with respect to the Issuer
and/or the Notes required to be filed pursuant to the Exchange Act, and the
rules thereunder.

 

 

 

 

10

Sale and Servicing Agreement
(USAA 2010-1)


--------------------------------------------------------------------------------



ARTICLE IV

DISTRIBUTIONS; ACCOUNTS;
STATEMENTS TO THE CERTIFICATEHOLDER
AND THE NOTEHOLDERS

          SECTION 4.1 Establishment of Accounts. (a) The Servicer shall cause to
be established:

 

 

 

 

(i)

For the benefit of the Noteholders, in the name of the Indenture Trustee, an
Eligible Account (the “Collection Account”), bearing a designation clearly
indicating that the funds deposited therein are held for the benefit of the
Noteholders, which Eligible Account shall be established by and maintained with
the Indenture Trustee or its designee. No checks shall be issued, printed or
honored with respect to the Collection Account.

 

 

 

 

(ii)

For the benefit of the Noteholders, in the name of the Indenture Trustee, an
Eligible Account (the “Principal Distribution Account”), which may be a
subaccount of the Collection Account, bearing a designation clearly indicating
that the funds deposited therein are held for the benefit of the Noteholders,
which Eligible Account shall be established by and maintained with the Indenture
Trustee or its designee. No checks shall be issued, printed or honored with
respect to the Principal Distribution Account.

 

 

 

 

(iii)

For the benefit of the Noteholders, in the name of the Indenture Trustee, an
Eligible Account (the “Reserve Account”), bearing a designation clearly
indicating that the funds deposited therein are held for the benefit of the
Noteholders, which Eligible Account shall be established by and maintained with
the Indenture Trustee or its designee. No checks shall be issued, printed or
honored with respect to the Reserve Account.

          (b) Funds on deposit in the Collection Account and the Reserve Account
(collectively, with the Principal Distribution Account, the “Trust Accounts”)
shall be invested by the Indenture Trustee in Permitted Investments selected in
writing by the Servicer and of which the Servicer provides notification
(pursuant to standing instructions or otherwise); provided, that it is
understood and agreed that neither the Servicer, the Indenture Trustee nor the
Issuer shall be liable for any loss arising from such investment in Permitted
Investments. If the Bank of New York Mellon is the Indenture Trustee, in the
absence of such written investment direction, all funds shall be invested in one
or more Permitted Investments in accordance with the standing instructions most
recently given by the Servicer or should that for any reason not be possible
such funds shall be retained uninvested. All such Permitted Investments shall be
held by or on behalf of the Indenture Trustee as secured party for the benefit
of the Noteholders; provided, that on each Payment Date all interest and other
investment income (net of losses and investment expenses) on funds on deposit in
the Collection Account shall be distributed to the Servicer as additional
servicing compensation and shall not be available to pay the distributions
provided for in Section 4.4. All investments of funds on deposit in the Trust
Accounts shall mature so that

 

 

 

 

11

Sale and Servicing Agreement
(USAA 2010-1)


--------------------------------------------------------------------------------



such funds will be available by 10:00 a.m. New York City time on the next
Payment Date. No Permitted Investment shall be sold or otherwise disposed of
prior to its scheduled maturity unless a default occurs with respect to such
Permitted Investment and the Servicer directs the Indenture Trustee in writing
to dispose of such Permitted Investment. For the avoidance of doubt, with
respect to each Payment Date, any interest and other income earned on funds in
deposit in the Trust Accounts from the Business Day prior to such Payment Date
through such Payment Date shall be paid to the Servicer.

          (c) The Indenture Trustee shall possess all right, title and interest
in all funds on deposit from time to time in the Trust Accounts and in all
proceeds thereof and all such funds, investments and proceeds shall be part of
the Trust Estate. Except as otherwise provided herein, the Trust Accounts shall
be under the sole dominion and control of the Indenture Trustee for the benefit
of the Noteholders. If, at any time, any Trust Account ceases to be an Eligible
Account, the Servicer shall promptly notify the Indenture Trustee in writing
(unless such Trust Account is an account with the Indenture Trustee) and within
10 Business Days (or such longer period as to which each Rating Agency may
consent) after becoming aware of the fact, establish a new Trust Account as an
Eligible Account and shall direct the Indenture Trustee to transfer any cash
and/or any investments to such new Trust Account.

          (d) With respect to the Trust Account Property, the parties hereto
agree that:

 

 

 

 

(i)

any Trust Account Property that consists of uninvested funds shall be held
solely in Eligible Accounts and, except as otherwise provided herein, each such
Eligible Account shall be subject to the exclusive custody and control of the
Indenture Trustee, and, except as otherwise provided in the Transaction
Documents, the Indenture Trustee or its designee shall have sole signature
authority with respect thereto;

 

 

 

 

(ii)

any Trust Account Property that constitutes Physical Property shall be delivered
to the Indenture Trustee or its designee, in accordance with paragraph (a) of
the definition of “Delivery” and shall be held, pending maturity or disposition,
solely by the Indenture Trustee or any such designee;

 

 

 

 

(iii)

any Trust Account Property that is an “uncertificated security” under Article 8
of the UCC and that is not governed by clause (iv) below shall be delivered to
the Indenture Trustee or its designee in accordance with paragraph (c) of the
definition of “Delivery” and shall be maintained by the Indenture Trustee or
such designee, pending maturity or disposition, through continued registration
of the Indenture Trustee’s (or its designee’s) ownership of such security on the
books of the issuer thereof; and

 

 

 

 

(iv)

any Trust Account Property that is an uncertificated security that is a
“book-entry security” (as such term is defined in Federal Reserve Bank Operating
Circular No. 7) held in a securities account at a Federal Reserve Bank and
eligible for transfer through the Fedwire® Securities Service


 

 

 

 

12

Sale and Servicing Agreement
(USAA 2010-1)


--------------------------------------------------------------------------------




 

 

 

 

 

operated by the Federal Reserve System pursuant to Federal book-entry
regulations shall be delivered in accordance with paragraph (b) of the
definition of “Delivery” and shall be maintained by the Indenture Trustee or its
designee or a securities intermediary (as such term is defined in Section
8-102(a)(14) of the UCC) acting solely for the Indenture Trustee or such
designee, pending maturity or disposition, through continued book-entry
registration of such Trust Account Property as described in such paragraph.

          (e) Except for the Collection Account, the Reserve Account and the
Principal Distribution Account, there are no accounts required to be maintained
under the Transaction Documents. No checks shall be issued, printed or honored
with respect to the Collection Account, the Reserve Account or the Principal
Distribution Account.

          SECTION 4.2 Remittances. The Servicer shall deposit an amount equal to
all Collections into the Collection Account within two Business Days after
identification; provided, however, that if the Monthly Remittance Condition is
satisfied, then the Servicer shall not be required to deposit into the
Collection Account an amount equal to the Collections received during any
Collection Period until 10:00 a.m., New York City time, on the following Payment
Date (or the Business Day preceding each Payment Date if the Collection Account
is not maintained at the Indenture Trustee). The “Monthly Remittance Condition”
shall be deemed to be satisfied if (i) the Bank or one of its Affiliates is the
Servicer, (ii) no Servicer Replacement Event has occurred and is continuing and
(iii) USAA Capital Corporation has a short-term debt rating of at least “P1”
from Moody’s and “A1” from Standard & Poor’s. Notwithstanding the foregoing, the
Servicer may remit Collections to the Collection Account on any other alternate
remittance schedule (but not later than the related Payment Date) if the Rating
Agency Condition is satisfied with respect to such alternate remittance
schedule. Pending deposit into the Collection Account, Collections may be
commingled and used by the Servicer at its own risk and are not required to be
segregated from its own funds. The Indenture Trustee shall not be deemed to have
knowledge of any event or circumstance included in the definition of Monthly
Remittance Condition that would require early remittance of such funds unless a
Responsible Officer of the Indenture Trustee has actual knowledge thereof.

          SECTION 4.3 Additional Deposits and Payments. (a) On each Payment
Date, the Servicer and the Seller will deposit into the Collection Account the
aggregate Repurchase Price with respect to Repurchased Receivables purchased by
the Servicer pursuant to Section 3.6 or the Seller pursuant to Section 2.3,
respectively, on such Payment Date and the Servicer will deposit (or will cause
the applicable purchaser to deposit) into the Collection Account all amounts, if
any, to be paid under Section 8.1 in connection with the Optional Purchase. All
such deposits with respect to a Payment Date will be made, in immediately
available funds by 10:00 a.m., New York City time, on such Payment Date related
to such Collection Period.

          (b) The Servicer will calculate the Reserve Account Excess Amount for
each Payment Date and instruct the Indenture Trustee to, on each Payment Date,
withdraw from the Reserve Account the Reserve Account Excess Amount, if any, for
such Payment Date and deposit such amount in the Collection Account.

 

 

 

 

13

Sale and Servicing Agreement
(USAA 2010-1)


--------------------------------------------------------------------------------



          (c) The Servicer will calculate the Reserve Account Draw Amount for
each Payment Date and instruct the Indenture Trustee to, on the Payment Date
relating to each Collection Period, withdraw from the Reserve Account the
Reserve Account Draw Amount and deposit such amount in the Collection Account.

          (d) On the Closing Date the Seller will deposit (or cause to be
deposited) into the Reserve Account an amount equal to the Initial Reserve
Account Deposit Amount.

          SECTION 4.4 Distributions.

          (a) Subject to Article V of the Indenture, on each Payment Date, the
Indenture Trustee (solely based on information contained in, and as directed by,
the Servicer’s Certificate delivered on or before the related Determination Date
pursuant to Section 3.8) shall make the following deposits and distributions, to
the extent of Available Funds and the Reserve Account Draw Amount, on deposit in
the Collection Account for such Payment Date, in the following order of
priority:

 

 

 

 

(i)

first, to the Servicer, the Servicing Fee and all unpaid Servicing Fees with
respect to prior Collection Periods;

 

 

 

 

(ii)

second, pro rata based on amounts due, to the Class A Noteholders, the Accrued
Class A Note Interest for the related Interest Period; provided, that if there
are not sufficient funds available to pay the entire amount of the Accrued Class
A Note Interest, the amounts available will be applied to the payment of such
interest on the Class A Notes on a pro rata basis;

 

 

 

 

(iii)

third, to the Principal Distribution Account for distribution to the Noteholders
pursuant to Section 8.2(c) of the Indenture, the First Allocation of Principal,
if any;

 

 

 

 

(iv)

fourth, to the Class B Noteholders, the Accrued Class B Note Interest for the
related Interest Period;

 

 

 

 

(v)

fifth, to the Principal Distribution Account for distribution to the Noteholders
in accordance with Section 8.2(c) of the Indenture, the Second Allocation of
Principal, if any;

 

 

 

 

(vi)

sixth, to the Reserve Account, any additional amounts required to increase the
amount in the Reserve Account up to the Specified Reserve Account Balance;

 

 

 

 

(vii)

seventh, to the Owner Trustee and the Indenture Trustee, fees, expenses and
indemnification amounts due and owing under this Agreement, the Trust Agreement
and the Indenture, as applicable, which have not been previously paid;

 

 

 

 

(viii)

eighth, to the Servicer, legal expenses and costs incurred pursuant to Section
6.4(b); and


 

 

 

 

14

Sale and Servicing Agreement
(USAA 2010-1)


--------------------------------------------------------------------------------



 

 

 

 

(ix)

ninth, to or at the direction of the Certificateholder, any funds remaining.

Notwithstanding any other provision of this Section 4.4, following the
occurrence and during the continuation of an Event of Default which has resulted
in an acceleration of the Notes, the Indenture Trustee shall apply all amounts
on deposit in the Collection Account pursuant to Section 5.4(b) of the
Indenture.

          (b) After the payment in full of the Notes and all other amounts
payable under Section 4.4(a), all Collections shall be paid to or in accordance
with the instructions provided from time to time by the Certificateholder.

          SECTION 4.5 Net Deposits. If the Monthly Remittance Condition is
satisfied, the Servicer shall be permitted to deposit into the Collection
Account only the net amount distributable to Persons other than the Servicer and
its Affiliates on the Payment Date. The Servicer shall, however, account as if
all of the deposits and distributions described herein were made individually.

          SECTION 4.6 Statements to Certificateholder and Noteholders. On or
before each Determination Date, the Servicer shall deliver to the Indenture
Trustee, each Paying Agent and the Rating Agencies, and the Indenture Trustee
shall make available on its website, as described below to the Issuer and to
each Noteholder of record as of the most recent Record Date, a statement setting
forth for the Collection Period and Payment Date relating to such Determination
Date the following information (to the extent applicable):

          (a) the aggregate amount being paid on such Payment Date in respect of
interest on and principal of each Class of Notes;

          (b) the Class A-1 Note Balance, the Class A-2 Note Balance, the Class
A-3 Note Balance, the Class A-4 Note Balance and the Class B Note Balance in
each case after giving effect to payments on such Payment Date;

          (c) (i) the amount on deposit in the Reserve Account as of the
beginning and end of the related Collection Period, (ii) the Specified Reserve
Account Balance for such Payment Date, (iii) the amount deposited in the Reserve
Account in respect of such Payment Date, if any, (iv) the Reserve Account Draw
Amount and the Reserve Account Excess Amount, if any, to be withdrawn from the
Reserve Account on such Payment Date, (v) the balance on deposit in the Reserve
Account on such Payment Date after giving effect to withdrawals therefrom and
deposits thereto in respect of such Payment Date and (vi) the change in such
balance from the immediately preceding Payment Date;

          (d) the First Allocation of Principal and the Second Allocation of
Principal for such Payment Date;

          (e) the Net Pool Balance and the Principal Factor as of the close of
business on the last day of the preceding Collection Period;

          (f) the amount of the Servicing Fee to be paid to the Servicer with
respect to the related Collection Period and the amount of any unpaid Servicing
Fees;

 

 

 

 

15

Sale and Servicing Agreement
(USAA 2010-1)


--------------------------------------------------------------------------------



          (g) the amount of the Class A Noteholders’ Interest Carryover
Shortfall and the Class B Noteholders’ Interest Carryover Shortfall, if any, on
such Payment Date and the change in such amounts from the preceding Payment
Date;

          (h) the aggregate Repurchase Price with respect to Repurchased
Receivables with respect to the related Collection Period; and

          (i) the amount of Collections for the related Collection Period.

          No disbursements shall be made directly by the Servicer to a
Noteholder, and the Servicer shall not be required to maintain any investor
record relating to the posting of disbursements or otherwise.

          The Indenture Trustee will make available via the Indenture Trustee’s
internet website all reports or notices required to be provided by the Indenture
Trustee under this Section 4.6. Any information that is disseminated in
accordance with the provisions of this Section 4.6 shall not be required to be
disseminated in any other form or manner; provided, however, any such
information that must be delivered to the Rating Agencies under this Section 4.6
shall be sent by the Servicer by electronic mail to each Rating Agency. The
Indenture Trustee will make no representations or warranties as to the accuracy
or completeness of such documents and will assume no responsibility therefor.

          The Indenture Trustee’s internet website shall be initially located at
gctinvestorreporting.bnymellon.com or at such other address as shall be
specified by the Indenture Trustee from time to time in writing to the
Noteholders, the Servicer, the Issuer or any Paying Agent. The Indenture Trustee
will forward a hard copy of the reports or notices required to be provided by
the Indenture Trustee under this Section 4.6 to each Noteholder promptly after
it becomes aware that the reports or notices are not accessible on its internet
website. In connection with providing access to the Indenture Trustee’s internet
website, the Indenture Trustee may require registration and the acceptance of a
disclaimer. The Indenture Trustee shall not be liable for the dissemination of
information in accordance with this Agreement.

          SECTION 4.7 No Duty to Confirm. The Indenture Trustee shall have no
duty or obligation to verify or confirm the accuracy of any of the information
or numbers set forth in the Servicer’s Certificate delivered by the Servicer to
the Indenture Trustee, and the Indenture Trustee shall be fully protected in
relying upon such Servicer’s Certificate.

 

 

 

 

16

Sale and Servicing Agreement
(USAA 2010-1)


--------------------------------------------------------------------------------



ARTICLE V

THE SELLER

          SECTION 5.1 Representations and Warranties of Seller. The Seller makes
the following representations and warranties as of the Closing Date on which the
Issuer will be deemed to have relied in acquiring the Transferred Assets. The
representations and warranties speak as of the execution and delivery of this
Agreement and will survive the conveyance of the Transferred Assets to the
Issuer pursuant to this Agreement and the pledge thereof by the Issuer to the
Indenture Trustee pursuant to the Indenture:

          (a) Existence and Power. The Seller is a limited liability company
validly existing and in good standing under the laws of the State of Delaware
and has, in all material respects, all power and authority required to carry on
its business as it is now conducted. The Seller has obtained all necessary
licenses and approvals in each jurisdiction where the failure to do so would
materially and adversely affect the ability of the Seller to perform its
obligations under the Transaction Documents or affect the enforceability or
collectibility of the Receivables or any other part of the Transferred Assets.

          (b) Authorization and No Contravention. The execution, delivery and
performance by the Seller of each Transaction Document to which it is a party
(i) have been duly authorized by all necessary limited liability company action
on the part of the Seller and (ii) do not contravene or constitute a default
under (A) any applicable law, rule or regulation, (B) its organizational
documents or (C) any material agreement, contract, order or other instrument to
which it is a party or its property is subject (other than violations which do
not affect the legality, validity or enforceability of any of such agreements
and which, individually or in the aggregate, would not materially and adversely
affect the transactions contemplated by, or the Seller’s ability to perform its
obligations under, the Transaction Documents).

          (c) No Consent Required. No approval or authorization by, or filing
with, any Governmental Authority is required in connection with the execution,
delivery and performance by the Seller of any Transaction Document other than
(i) UCC filings, (ii) approvals and authorizations that have previously been
obtained and filings that have previously been made and (iii) approvals,
authorizations or filings which, if not obtained or made, would not have a
material adverse effect on the enforceability or collectibility of the
Receivables or any other part of the Transferred Assets or would not materially
and adversely affect the ability of the Seller to perform its obligations under
the Transaction Documents.

          (d) Binding Effect. Each Transaction Document to which the Seller is a
party constitutes the legal, valid and binding obligation of the Seller
enforceable against the Seller in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, receivership, conservatorship or other similar laws
affecting creditors’ rights generally and, if applicable, the rights of
creditors of limited liability companies from time to time in effect or by
general principles of equity.

          (e) Lien Filings. The Seller is not aware of any material judgment,
ERISA or tax lien filings against the Seller.

 

 

 

 

17

Sale and Servicing Agreement
(USAA 2010-1)


--------------------------------------------------------------------------------



          (f) No Proceedings. There are no actions, suits or Proceedings pending
or, to the knowledge of the Seller, threatened against the Seller before or by
any Governmental Authority that (i) assert the invalidity or unenforceability of
this Agreement or any of the other Transaction Documents, (ii) seek to prevent
the issuance of the Notes or the consummation of any of the transactions
contemplated by this Agreement or any of the other Transaction Documents, (iii)
seek any determination or ruling that would materially and adversely affect the
performance by the Seller of its obligations under this Agreement or any of the
other Transaction Documents or the collectibility or enforceability of the
Receivables, or (iv) relate to the Seller that would materially and adversely
affect the federal or Applicable Tax State income, excise, franchise or similar
tax attributes of the Notes.

          SECTION 5.2 Liability of Seller; Indemnities. The Seller shall be
liable in accordance herewith only to the extent of the obligations specifically
undertaken by the Seller under this Agreement, and hereby agrees to the
following:

          (a) The Seller shall indemnify, defend, and hold harmless the Issuer,
the Owner Trustee, the Indenture Trustee, the Noteholders and the
Certificateholder from and against any claim, loss, liability or expense
incurred by reason of (i) the Seller’s willful misfeasance, bad faith, or
negligence in the performance of its duties under this Agreement, or by reason
of reckless disregard of its obligations and duties under this Agreement and
(ii) the Seller’s violation of federal or State securities laws in connection
with the registration or the sale of the Notes.

          (b) The Seller will pay any and all taxes levied or assessed upon the
Issuer or upon all or any part of the Trust Estate.

          (c) Indemnification under this Section 5.2 will survive the
resignation or removal of the Owner Trustee or the Indenture Trustee and the
termination of this Agreement and will include, without limitation, reasonable
fees and expenses of counsel and expenses of litigation. If the Seller has made
any indemnity payments pursuant to this Section 5.2 and the Person to or on
behalf of whom such payments are made thereafter collects any of such amounts
from others, such Person will promptly repay such amounts to the Seller, without
interest.

          (d) The Seller’s obligations under this Section 5.2 are obligations
solely of the Seller and will not constitute a claim against the Seller to the
extent that the Seller does not have funds sufficient to make payment of such
obligations. In furtherance of and not in derogation of the foregoing, the
Issuer, the Servicer, the Indenture Trustee and the Owner Trustee, by entering
into or accepting this Agreement, acknowledge and agree that they have no right,
title or interest in or to the Other Assets of the Seller. To the extent that,
notwithstanding the agreements and provisions contained in the preceding
sentence, the Issuer, the Servicer, the Indenture Trustee or the Owner Trustee
either (i) asserts an interest or claim to, or benefit from, Other Assets, or
(ii) is deemed to have any such interest, claim to, or benefit in or from Other
Assets, whether by operation of law, legal process, pursuant to applicable
provisions of insolvency laws or otherwise (including by virtue of Section
1111(b) of the Bankruptcy Code or any successor provision having similar effect
under the Bankruptcy Code), then the Issuer, the Servicer, the Indenture Trustee
or the Owner Trustee further acknowledges and agrees that any such interest,
claim or benefit in or from Other Assets is and will be expressly subordinated
to the indefeasible payment

 

 

 

 

18

Sale and Servicing Agreement
(USAA 2010-1)


--------------------------------------------------------------------------------



in full, which, under the terms of the relevant documents relating to the
securitization or conveyance of such Other Assets, are entitled to be paid from,
entitled to the benefits of, or otherwise secured by such Other Assets (whether
or not any such entitlement or security interest is legally perfected or
otherwise entitled to a priority of distributions or application under
applicable law, including insolvency laws, and whether or not asserted against
the Seller), including the payment of post-petition interest on such other
obligations and liabilities. This subordination agreement will be deemed a
subordination agreement within the meaning of Section 510(a) of the Bankruptcy
Code. The Issuer, the Servicer, the Indenture Trustee and the Owner Trustee each
further acknowledges and agrees that no adequate remedy at law exists for a
breach of this Section 5.2(d) and the terms of this Section 5.2(d) may be
enforced by an action for specific performance. The provisions of this Section
5.2(d) will be for the third party benefit of those entitled to rely thereon and
will survive the termination of this Agreement.

          SECTION 5.3 Merger or Consolidation of, or Assumption of the
Obligations of, Seller. Any Person (i) into which the Seller may be merged or
consolidated, (ii) resulting from any merger, conversion, or consolidation to
which the Seller is a party, (iii) succeeding to the business of the Seller, or
(iv) more than 50% of the voting stock or voting power and 50% or more of the
economic equity of which is owned directly or indirectly by United Services
Automobile Association, which Person in any of the foregoing cases executes an
agreement of assumption to perform every obligation of the Seller under this
Agreement, will be the successor to the Seller under this Agreement without the
execution or filing of any document or any further act on the part of any of the
parties to this Agreement. The Seller shall provide notice of any merger,
conversion, consolidation, or succession pursuant to this Section 5.3 to the
Rating Agencies.

          SECTION 5.4 Limitation on Liability of Seller and Others. The Seller
and any officer or employee or agent of the Seller may rely in good faith on the
advice of counsel or on any document of any kind, prima facie properly executed
and submitted by any Person respecting any matters arising hereunder. The Seller
will not be under any obligation to appear in, prosecute, or defend any legal
action that is not incidental to its obligations under this Agreement, and that
in its opinion may involve it in any expense or liability.

          SECTION 5.5 Seller May Own Notes. The Seller, and any Affiliate of the
Seller, may in its individual or any other capacity become the owner or pledgee
of Notes with the same rights as it would have if it were not the Seller or an
Affiliate thereof, except as otherwise expressly provided herein or in the other
Transaction Documents. Except as set forth herein or in the other Transaction
Documents, Notes so owned by the Seller or any such Affiliate will have an equal
and proportionate benefit under the provisions of this Agreement and the other
Transaction Documents, without preference, priority, or distinction as among all
of the Notes. Unless all Notes are owned by the Issuer, the Seller, the
Servicer, the Administrator or any of their respective Affiliates, any Notes
owned by the Issuer, the Seller, the Servicer, the Administrator or any of their
respective Affiliates shall be disregarded with respect to the determination of
any request, demand, authorization, direction, notice, consent, vote or waiver
hereunder or under any other Transaction Document.

          SECTION 5.6 Sarbanes-Oxley Act Requirements. To the extent any
documents are required to be filed or any certification is required to be made
with respect to the Issuer or the

 

 

 

 

19

Sale and Servicing Agreement
(USAA 2010-1)


--------------------------------------------------------------------------------



Notes pursuant to the Sarbanes-Oxley Act, the Issuer hereby authorizes the
Servicer and the Seller, or either of them, to prepare, sign, certify and file
any such documents or certifications on behalf of the Issuer.

          SECTION 5.7 Compliance with Organizational Documents. The Seller shall
comply with its limited liability company agreement and other organizational
documents.

          SECTION 5.8 Perfection Representations, Warranties and Covenants. The
Seller hereby makes the perfection representations, warranties and covenants
attached hereto as Exhibit B to the Issuer and the Indenture Trustee and the
Issuer shall be deemed to have relied on such representations, warranties and
covenants in acquiring the Transferred Assets.

ARTICLE VI

THE SERVICER

          SECTION 6.1 Representations of Servicer. The Servicer makes the
following representations and warranties as of the Closing Date on which the
Issuer will be deemed to have relied in acquiring the Transferred Assets. The
representations and warranties speak as of the execution and delivery of this
Agreement and will survive the conveyance of the Transferred Assets to the
Issuer pursuant to this Agreement and the pledge thereof by the Issuer to the
Indenture Trustee pursuant to the Indenture:

          (a) Existence and Power. The Servicer is a federally chartered savings
association validly existing and in good standing under the laws of the United
States and has, in all material respects, all power and authority to carry on
its business as it is now conducted. The Servicer has obtained all necessary
licenses and approvals in each jurisdiction where the failure to do so would
materially and adversely affect the ability of the Servicer to perform its
obligations under the Transaction Documents or affect the enforceability or
collectibility of the Receivables or any other part of the Transferred Assets.

          (b) Authorization and No Contravention. The execution, delivery and
performance by the Servicer of the Transaction Documents to which it is a party
(i) have been duly authorized by all necessary action on the part of the
Servicer and (ii) do not contravene or constitute a default under (A) any
applicable law, rule or regulation, (B) its organizational documents or (C) any
material agreement, contract, order or other instrument to which it is a party
or its property is subject (other than violations which do not affect the
legality, validity or enforceability of any of such agreements and which,
individually or in the aggregate, would not materially and adversely affect the
transactions contemplated by, or the Servicer’s ability to perform its
obligations under, the Transaction Documents).

          (c) No Consent Required. No approval or authorization by, or filing
with, any Governmental Authority is required in connection with the execution,
delivery and performance by the Servicer of any Transaction Document other than
(i) UCC filings, (ii) approvals and authorizations that have previously been
obtained and filings that have previously been made and (iii) approvals,
authorizations or filings which, if not obtained or made, would not have a
material adverse effect on the enforceability or collectibility of the
Receivables or would not

 

 

 

 

20

Sale and Servicing Agreement
(USAA 2010-1)


--------------------------------------------------------------------------------



materially and adversely affect the ability of the Servicer to perform its
obligations under the Transaction Documents.

          (d) Binding Effect. Each Transaction Document to which the Servicer is
a party constitutes the legal, valid and binding obligation of the Servicer
enforceable against the Servicer in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, receivership, conservatorship or other similar laws
affecting creditors’ rights generally and, if applicable, the rights of
creditors of federal savings associations from time to time in effect or by
general principles of equity.

          (e) No Proceedings. There are no actions, suits or Proceedings pending
or, to the knowledge of the Servicer, threatened against the Servicer before or
by any Governmental Authority that (i) assert the invalidity or unenforceability
of this Agreement or any of the other Transaction Documents, (ii) seek to
prevent the issuance of the Notes or the consummation of any of the transactions
contemplated by this Agreement or any of the other Transaction Documents, (iii)
seek any determination or ruling that would materially and adversely affect the
performance by the Servicer of its obligations under this Agreement or any of
the other Transaction Documents, or (iv) relate to the Servicer that would
materially and adversely affect the federal or Applicable Tax State income,
excise, franchise or similar tax attributes of the Notes.

          (f) Fidelity Bond. The Servicer shall not be required to maintain a
fidelity bond or errors and omissions policy.

          SECTION 6.2 Indemnities of Servicer. The Servicer will be liable in
accordance herewith only to the extent of the obligations specifically
undertaken by the Servicer under this Agreement, and hereby agrees to the
following:

          (a) The Servicer will defend, indemnify and hold harmless the Issuer,
the Owner Trustee, the Indenture Trustee, the Noteholders, the Certificateholder
and the Seller from and against any and all costs, expenses, losses, damages,
claims and liabilities, arising out of or resulting from the use, ownership or
operation by the Servicer or any Affiliate thereof of a Financed Vehicle.

          (b) The Servicer will indemnify, defend and hold harmless the Issuer,
the Owner Trustee and the Indenture Trustee from and against any taxes that may
at any time be asserted against any such Person with respect to the transactions
contemplated herein or in the other Transaction Documents, if any, including,
without limitation, any sales, gross receipts, general corporation, tangible
personal property, privilege, or license taxes (but, in the case of the Issuer,
not including any taxes asserted with respect to, and as of the date of, the
conveyance of the Receivables to the Issuer or the issuance and original sales
of the Notes, or asserted with respect to ownership of the Receivables, or
federal or other Applicable Tax State income taxes arising out of the
transactions contemplated by this Agreement and the other Transaction Documents)
and costs and expenses in defending against the same. For the avoidance of
doubt, the Servicer will not indemnify for any costs, expenses, losses, claims,
damages or liabilities due to the credit risk of the Obligor and for which
reimbursement would constitute recourse for uncollectible Receivables.

 

 

 

 

21

Sale and Servicing Agreement
(USAA 2010-1)


--------------------------------------------------------------------------------



          (c) The Servicer will indemnify, defend and hold harmless the Issuer,
the Owner Trustee, the Indenture Trustee, the Noteholders, the Certificateholder
and the Seller from and against any and all costs, expenses, losses, claims,
damages, and liabilities to the extent that such cost, expense, loss, claim,
damage, or liability arose out of, or was imposed upon any such Person through,
the negligence, willful misfeasance, or bad faith of the Servicer in the
performance of its duties under this Agreement or any other Transaction Document
to which it is a party, or by reason of its failure to perform its obligations
or of reckless disregard of its obligations and duties under this Agreement or
any other Transaction Document to which it is a party; provided, however, that
the Servicer will not indemnify for any costs, expenses, losses, claims, damages
or liabilities arising from its breach of any covenant for which the repurchase
of the affected Receivables is specified as the sole remedy pursuant to Section
3.6.

          (d) The Servicer will compensate and indemnify the Owner Trustee to
the extent and subject to the conditions set forth in Sections 8.1 and 8.2 of
the Trust Agreement. The Servicer will compensate and indemnify the Indenture
Trustee to the extent and subject to the conditions set forth in Section 6.7 of
the Indenture, except to the extent that any cost, expense, loss, claim, damage
or liability arises out of or is incurred in connection with the performance by
the Indenture Trustee of the duties of a successor Servicer hereunder.

          (e) Indemnification under this Section 6.2 by the Bank (or any
successor thereto pursuant to Section 6.6 or Section 7.1) as Servicer, with
respect to the period such Person was the Servicer, will survive the termination
of such Person as Servicer or a resignation by such Person as Servicer as well
as the termination of this Agreement and the Trust Agreement or the resignation
or removal of the Owner Trustee or the Indenture Trustee and will include
reasonable fees and expenses of counsel and expenses of litigation. If the
Servicer has made any indemnity payments pursuant to this Section 6.2 and the
Person to or on behalf of whom such payments are made thereafter collects any of
such amounts from others, such Person will promptly repay such amounts to the
Servicer, without interest.

          (f) Neither the Servicer nor any of the directors or officers or
employees or agents of the Servicer shall be under any liability to the Issuer,
the Noteholders or the Certificateholders, except as provided under this
Agreement, for any action taken or for refraining from the taking of any action
pursuant to this Agreement or for errors in judgment; provided, however, that
this provision shall not protect the Servicer or any such Person against any
liability that would otherwise be imposed by reason of willful misfeasance or
bad faith in the performance of duties or by reason of reckless disregard of
obligations and duties under this Agreement, or by reason of negligence in the
performance of its duties under this Agreement. The Servicer and any director,
officer or employee or agent of the Servicer may rely in good faith on any
Opinion of Counsel or on any Officer’s Certificate of the Seller or certificate
of auditors believed to be genuine and to have been signed by the proper party
in respect of any matters arising under this Agreement.

          The provisions of this Section 6.2 shall survive termination of this
Agreement and satisfaction and discharge of the Indenture.

          SECTION 6.3 Merger or Consolidation of, or Assumption of the
Obligations of, Servicer. Any Person (i) into which the Servicer may be merged
or consolidated, (ii) resulting

 

 

 

 

22

Sale and Servicing Agreement
(USAA 2010-1)


--------------------------------------------------------------------------------



from any merger, conversion, or consolidation to which the Servicer is a party,
(iii) succeeding to the business of the Servicer or (iv) 50% or more of the
equity of which is owned, directly or indirectly, by the United Services
Automobile Association, which Person in any of the foregoing cases executes an
agreement of assumption to perform every obligation of the Servicer under this
Agreement, will be the successor to the Servicer under this Agreement without
the execution or filing of any paper or any further act on the part of any of
the parties to this Agreement. The Servicer shall provide prior notice of the
effective date of any merger, conversion, consolidation or succession pursuant
to this Section 6.3 to the Rating Agencies, the Indenture Trustee and the
Seller. The Servicer shall provide the Seller in writing such information as
reasonably requested by the Seller to comply with its Exchange Act reporting
obligations with respect to a successor Servicer.

          SECTION 6.4 Limitation on Liability of Servicer and Others. (a)
Neither the Servicer nor any of the directors or officers or employees or agents
of the Servicer will be under any liability to the Issuer, the Indenture
Trustee, the Owner Trustee, the Noteholders or the Certificateholder, except as
provided under this Agreement, for any action taken or for refraining from the
taking of any action pursuant to this Agreement or for errors in judgment;
provided, however, that this provision will not protect the Servicer or any such
Person against any liability that would otherwise be imposed by reason of
willful misfeasance or bad faith in the performance of duties or by reason of
its failure to perform its obligations or of reckless disregard of obligations
and duties under this Agreement, or by reason of negligence in the performance
of its duties under this Agreement (except for errors in judgment). The Servicer
and any director, officer or employee or agent of the Servicer may rely in good
faith on any Opinion of Counsel or on any Officer’s Certificate of the Seller or
certificate of auditors believed to be genuine and to have been signed by the
proper party in respect of any matters arising under this Agreement.

          (b) Except as provided in this Agreement, the Servicer will not be
under any obligation to appear in, prosecute, or defend any legal action that is
not incidental to its duties to service the Receivables in accordance with this
Agreement, and that in its opinion may involve it in any expense or liability;
provided, however, that the Servicer may undertake any reasonable action that it
may deem necessary or desirable in respect of this Agreement and the rights and
duties of the parties to this Agreement and the interests of the Noteholders and
the Certificateholder under this Agreement. In such event, the legal expenses
and costs of such action and any liability resulting therefrom will be expenses,
costs and liabilities of the Issuer, and the Servicer shall be entitled to be
reimbursed therefor. Any amounts due the Servicer pursuant to this subsection
shall be payable on a Payment Date in accordance with Section 4.4(a).

          SECTION 6.5 Delegation of Duties. The Servicer may, at any time
without notice or consent, delegate (a) any or all of its duties (including,
without limitation, its duties as custodian) under the Transaction Documents to
any of its Affiliates or (b) specific duties (including, without limitation, its
duties as custodian) to sub-contractors who are in the business of performing
such duties; provided, that no such delegation shall relieve the Servicer of its
responsibility with respect to such duties and the Servicer shall remain
obligated and liable to the Issuer and the Indenture Trustee for its duties
hereunder as if the Servicer alone were performing such duties. For any
servicing activities delegated to third parties in accordance with this Section
6.5, the

 

 

 

 

23

Sale and Servicing Agreement
(USAA 2010-1)


--------------------------------------------------------------------------------



Servicer shall follow such policies and procedures to monitor the performance of
such third parties and compliance with such servicing activities as the Servicer
follows with respect to comparable motor vehicle receivables serviced by the
Servicer for its own account.

          SECTION 6.6 The Bank Not to Resign as Servicer. Subject to the
provisions of Sections 6.3 and 6.5, the Bank will not resign from the
obligations and duties hereby imposed on it as Servicer under this Agreement
except upon determination that the performance of its duties under this
Agreement is no longer permissible under applicable law. Notice of any such
determination permitting the resignation of the Bank will be communicated to the
Issuer and the Indenture Trustee at the earliest practicable time (and, if such
communication is not in writing, will be confirmed in writing at the earliest
practicable time) and any such determination will be evidenced by an Opinion of
Counsel to such effect delivered to the Issuer and the Indenture Trustee
concurrently with or promptly after such notice. No such resignation will become
effective until a successor Servicer has (i) assumed the responsibilities and
obligations of the Bank as Servicer and (ii) provided in writing the information
reasonably requested by the Seller to comply with its reporting obligations
under the Exchange Act with respect to a replacement Servicer.

          SECTION 6.7 Servicer May Own Notes. The Servicer, and any Affiliate of
the Servicer, may, in its individual or any other capacity, become the owner or
pledgee of Notes with the same rights as it would have if it were not the
Servicer or an Affiliate thereof, except as otherwise expressly provided herein
or in the other Transaction Documents. Except as set forth herein or in the
other Transaction Documents, Notes so owned by or pledged to the Servicer or
such Affiliate will have an equal and proportionate benefit under the provisions
of this Agreement, without preference, priority or distinction as among all of
the Notes.

ARTICLE VII

REPLACEMENT OF SERVICER

          SECTION 7.1 Replacement of Servicer.

          (a) If a Servicer Replacement Event shall have occurred and be
continuing, the Indenture Trustee may or, at the direction of 66⅔% of the Note
Balance of the Controlling Class shall, by notice given to the Servicer, the
Owner Trustee, the Issuer, the Administrator, the Noteholders and each Rating
Agency, terminate the rights and obligations of the Servicer under this
Agreement with respect to the Receivables. In the event the Servicer is
terminated pursuant to this Section 7.1 or resigns as Servicer pursuant to
Section 6.6 with respect to servicing the Receivables, the Indenture Trustee,
acting at the direction of 66⅔% of the Note Balance of the Controlling Class,
shall appoint a successor Servicer. Upon the Servicer’s receipt of notice of
termination the predecessor Servicer will continue to perform its functions as
Servicer under this Agreement only until the date specified in such termination
notice or, if no such date is specified in such termination notice, until
receipt of such notice. If a successor Servicer has not been appointed at the
time when the predecessor Servicer ceases to act as Servicer in accordance with
this Section 7.1, the Indenture Trustee without further action will
automatically be appointed the successor Servicer. Notwithstanding the above,
the Indenture Trustee, if it is legally unable or is unwilling to so act, will
appoint, or petition a court of competent jurisdiction to appoint a

 

 

 

 

24

Sale and Servicing Agreement
(USAA 2010-1)


--------------------------------------------------------------------------------



successor Servicer. Any successor Servicer shall be an established institution
having a net worth of not less than $100,000,000 and whose regular business
includes the servicing of comparable motor vehicle receivables having an
aggregate outstanding principal amount of not less than $50,000,000.

          (b) Noteholders holding not less than a majority of the Note Balance
of the Controlling Class may waive any Servicer Replacement Event. Upon any such
waiver, such Servicer Replacement Event shall cease to exist and be deemed to
have been cured and not to have occurred for every purpose of this Agreement,
but no such waiver shall extend to any prior, subsequent or other Servicer
Replacement Event or impair any right consequent thereto.

          (c) If replaced, the Servicer agrees that it will use commercially
reasonable efforts to effect the orderly and efficient transfer of the servicing
of the Receivables to a successor Servicer. The Servicer agrees to cooperate
with the Successor Servicer in effecting the termination of the responsibilities
and rights of the Servicer hereunder, including, without limitation, the
transfer to the Successor Servicer for administration by it of all cash amounts
which shall at the time be held by the Servicer for deposit, or have been
deposited by the Servicer, in the Collection Account, or for its own account in
connection with its services hereafter or thereafter received with respect to
the Collateral. The Servicer shall transfer to the Successor Servicer all
records held by the Servicer relating to the Collateral in such electronic form
as the Successor Servicer may reasonably request and (ii) any Receivable Files
in the Servicer’s possession. The Servicer will provide access to the Receivable
Files, and the related accounts records, and computer systems maintained by the
Servicer at such times as the Success Servicer direct, but only upon reasonable
notice and during normal business hours, which do not unreasonably interfere
with the Servicer’s normal operations, at the respective offices of the
Servicer. All reasonable costs and expenses incurred in connection with
transferring the Receivable Files to the successor Servicer and all other
reasonable costs and expenses incurred in connection with the transfer to the
successor Servicer related to the performance by the Servicer hereunder will be
paid by the predecessor Servicer upon presentation of reasonable documentation
of such costs and expenses.

          (d) Upon the effectiveness of the assumption by the successor Servicer
of its duties pursuant to this Section 7.1, the successor Servicer shall be the
successor in all respects to the Servicer in its capacity as Servicer under this
Agreement with respect to the Receivables, and shall be subject to all the
responsibilities, duties and liabilities relating thereto, except with respect
to the obligations of the predecessor Servicer that survive its termination as
Servicer, including indemnification obligations as set forth in Section 6.2(e).
In such event, the Indenture Trustee and the Owner Trustee are hereby authorized
and empowered to execute and deliver, on behalf of the predecessor Servicer, as
attorney-in-fact or otherwise, any and all documents and other instruments, and
to do or accomplish all other acts or things necessary or appropriate to effect
the purposes of such termination and replacement of the Servicer, whether to
complete the transfer and endorsement of the Receivables and related documents,
or otherwise. No Servicer shall resign or be relieved of its duties under this
Agreement, as Servicer of the Receivables, until a newly appointed Servicer for
the Receivables shall have assumed the responsibilities and obligations of the
resigning or terminated Servicer under this Agreement.

 

 

 

 

25

Sale and Servicing Agreement
(USAA 2010-1)


--------------------------------------------------------------------------------



          (e) In connection with such appointment, the Indenture Trustee may
make such arrangements for the compensation of the successor Servicer out of
Available Funds as it and such successor Servicer will agree; provided, however,
that no such compensation will be in excess of the amount paid to the
predecessor Servicer under this Agreement.

          SECTION 7.2 Notification to Noteholders. Upon any termination of, or
appointment of a successor to, the Servicer pursuant to this Article VII, the
Indenture Trustee will give prompt (but in any event, within (5) Business Days
of such termination or appointment) written notice thereof to the Owner Trustee,
the Issuer, the Administrator, each Rating Agency and to the Noteholders at
their respective addresses of record.

ARTICLE VIII

OPTIONAL PURCHASE

          SECTION 8.1 Optional Purchase of Trust Estate. The Servicer shall have
the right at its option (the “Optional Purchase”) to purchase (and/or to
designate one or more other persons to purchase) some or all of the Receivables
from the Issuer on any Payment Date if both of the following conditions are
satisfied: (a) the Net Pool Balance as of the last day of the related Collection
Period has declined to 10% or less of the Net Pool Balance as of the Cut-Off
Date and (b) the sum of the Optional Purchase Price and Available Funds for such
Payment Date would be sufficient to pay (x) the amounts required to be paid
under clauses first through fifth of Section 4.4(a) and (y) the Outstanding Note
Balance (after giving effect to the payments described in the preceding clause
(x)). The aggregate purchase price for the Receivables (the “Optional Purchase
Price”) shall equal the lesser of (x) the aggregate principal amounts of the
Receivables (assuming that Receivables that were more than 30 days past due as
of the last day of the related Collection Period have a principal balance of
zero) and (y) the fair market value of the Receivables (assuming that
Receivables that were more than 30 days past due as of the last day of the
related Collection Period have a fair market value of zero), which amount shall
be deposited by or at the direction of the Servicer into the Collection Account
on the Redemption Date. If the Servicer exercises the Optional Purchase, the
Notes shall be redeemed and in each case in whole but not in part on the related
Payment Date for the Redemption Price. Upon any such Optional Purchase, any
funds remaining in the Reserve Account will be distributed to or at the
direction of the Certificateholder.

ARTICLE IX

MISCELLANEOUS PROVISIONS

          SECTION 9.1 Amendment.

          (a) Any term or provision of this Agreement may be amended by the
Seller and the Servicer without the consent of the Indenture Trustee, any
Noteholder, the Issuer, the Owner Trustee or any other Person subject to
subsections (e) and (f) of this Section 9.1 and the satisfaction of one of the
following conditions:

 

 

 

 

26

Sale and Servicing Agreement
(USAA 2010-1)


--------------------------------------------------------------------------------




 

 

 

 

(i)

the Seller or the Servicer delivers an Opinion of Counsel to the Indenture
Trustee to the effect that such amendment will not materially and adversely
affect the interests of the Noteholders;

 

 

 

 

(ii)

the Seller or the Servicer delivers an Officer’s Certificate of the Seller or
Servicer, respectively, to the Indenture Trustee to the effect that such
amendment will not materially and adversely affect the interests of the
Noteholders; or

 

 

 

 

(iii)

the Seller or the Servicer delivers to the Indenture Trustee written
confirmation from each Rating Agency that such amendment will not cause it to
downgrade, qualify or withdraw its rating assigned to any of the Notes;

          (b) Subject to subsections (e) and (f) of this Section 9.1, any term
or provision of this Agreement may be amended by the Seller and the Servicer but
without the consent of the Indenture Trustee, any Noteholder, the Issuer, the
Owner Trustee or any other Person to add, modify or eliminate any provisions as
may be necessary or advisable in order to enable the Seller, the Servicer or any
of their Affiliates to comply with or obtain more favorable treatment under any
law or regulation or any accounting rule or principle, it being a condition to
any such amendment that the Rating Agency Condition shall have been satisfied.

          (c) Subject to subsections (e) and (f) of this Section 9.1, this
Agreement (including Appendix A) may also be amended from time to time by the
Seller, the Servicer and the Indenture Trustee, with the consent of the
Noteholders evidencing not less than a majority of the Outstanding Note Balance
of the Controlling Class, for the purpose of adding any provisions to or
changing in any manner or eliminating any of the provisions of this Agreement or
of modifying in any manner the rights of the Noteholders; provided, that no such
amendment shall (i) reduce the interest rate or principal amount of any Note or
change or delay the Final Scheduled Payment Date of any Note without the consent
of the Holder of such Note, or (ii) reduce the percentage of the Note Balance,
the Holders of which are required to consent to any matter without the consent
of the Holders of at least the percentage of the Note Balance which were
required to consent to such matter before giving effect to such amendment;
provided, further, that in the case of any amendment pursuant to this Section
9.1(c), the Indenture Trustee may not agree to any such amendment if such
amendment failed to comply with the requirements of Section 9.2 of the
Indenture. It will not be necessary for the consent of Noteholders to approve
the particular form of any proposed amendment or consent, but it will be
sufficient if such consent approves the substance thereof. The manner of
obtaining such consents (and any other consents of Noteholders provided for in
this Agreement) and of evidencing the authorization of the execution thereof by
Noteholders will be subject to such reasonable requirements as the Indenture
Trustee may prescribe, including the establishment of record dates pursuant to
the Note Depository Agreement.

          (d) Prior to the execution of any amendment to this Agreement, the
Servicer shall provide written notification of the substance of such amendment
to each Rating Agency; and promptly after the execution of any such amendment or
consent, the Servicer shall furnish a copy of such amendment or consent to each
Rating Agency and the Indenture Trustee. Any written

 

 

 

 

27

Sale and Servicing Agreement
(USAA 2010-1)


--------------------------------------------------------------------------------



confirmation received from any Rating Agency that an amendment will not cause it
to downgrade, qualify or withdraw its rating on the Notes shall not create any
presumption that such amendment does not materially and adversely affect the
interests of the Noteholders.

          (e) Prior to the execution of any amendment to this Agreement, the
Seller, the Owner Trustee and the Indenture Trustee shall be entitled to receive
and conclusively rely upon an Opinion of Counsel stating that the execution of
such amendment is authorized or permitted by this Agreement and that all
conditions precedent to the execution and delivery of such amendment have been
satisfied. Prior to the execution of any amendment to this Agreement without the
consent of the Owner Trustee and Indenture Trustee, as applicable, such Person
shall be entitled to receive an Opinion of Counsel to the effect that such
amendment shall not materially and adversely affect the Owner Trustee’s or
Indenture Trustee’s, as applicable, own rights, privileges, indemnities, duties
or obligations under this Agreement; provided that such Opinion of Counsel shall
not be given by counsel that is also an employee of the Seller, the Servicer or
their respective Affiliates. Furthermore, notwithstanding anything to the
contrary herein, this Agreement may not be amended in any way that would
materially and adversely affect the Owner Trustee’s or the Indenture Trustee’s,
as applicable, own rights, privileges, indemnities, duties or obligations under
this Agreement, the Transaction Documents or otherwise without the prior written
consent of such Person.

          (f) Notwithstanding any provision of this Section 9.1 to the contrary,
the permitted activities of the Issuer may be significantly changed only with
the approval of the Holders of at least a majority of the Notes held by entities
other than the Seller, its Affiliates and its agents.

          SECTION 9.2 Protection of Title.

          (a) The Seller shall authorize and file such financing statements and
cause to be authorized and filed such continuation and other statements, all in
such manner and in such places as may be required by law fully to preserve,
maintain and protect the interest of the Issuer and the Indenture Trustee under
this Agreement in the Receivables. The Seller shall deliver (or cause to be
delivered) to the Issuer file-stamped copies of, or filing receipts for, any
document filed as provided above.

          (b) The Seller shall notify the Issuer and the Indenture Trustee in
writing within ten (10) days following the occurrence of (i) any change in the
Seller’s organizational structure as a limited liability company, (ii) any
change in the Seller’s “location” (within the meaning of Section 9-307 of the
UCC of all applicable jurisdictions) and (iii) any change in the Seller’s name
and shall have taken all action prior to making such change (or shall have made
arrangements to take such action substantially simultaneously with such change,
if it is not possible to take such action in advance) reasonably necessary or
advisable to amend all previously filed financing statements or continuation
statements described in paragraph (a) above.

          (c) The Servicer shall maintain (or shall cause its Sub-Servicer to
maintain) in accordance with its Customary Servicing Practices accounts and
records as to each Receivable accurately and in sufficient detail to permit (i)
the reader thereof to know at any time the status of such Receivable, including
payments and recoveries made and payments owing (and the nature

 

 

 

 

28

Sale and Servicing Agreement
(USAA 2010-1)


--------------------------------------------------------------------------------



of each) and (ii) reconciliation between payments or recoveries on (or with
respect to) each Receivable and the amounts from time to time deposited in the
Collection Account in respect of such Receivable.

          (d) The Servicer shall maintain (or shall cause its Sub-Servicer to
maintain) its computer systems so that, from time to time after the conveyance
under this Agreement of the Receivables, the master computer records (including
any backup archives, it being understood that any such backup archives may not
reflect such interest until thirty-five (35) days after the applicable changes
are made to such master computer records) that refer to a Receivable shall
indicate clearly the interest of the Issuer in such Receivable and that such
Receivable is owned by the Issuer and has been pledged to the Indenture Trustee
pursuant to the Indenture. Indication of the Issuer’s interest in a Receivable
shall not be deleted from or modified on such computer systems until, and only
until, the related Receivable shall have been paid in full, repurchased by the
Seller pursuant to Section 2.3 hereof, repurchased by the Bank pursuant to
Section 3.3 of the Purchase Agreement or purchased by the Servicer in accordance
with Section 3.6 hereof.

          (e) If at any time the Servicer shall propose to sell, grant a
security interest in or otherwise transfer any interest in motor vehicle
receivables to any prospective purchaser, lender or other transferee, the
Servicer shall give to such prospective purchaser, lender or other transferee
computer tapes, records or printouts (including any restored from backup
archives) that, if they shall refer in any manner whatsoever to any Receivable,
shall indicate clearly that such Receivable has been sold and is owned by the
Issuer and has been pledged to the Indenture Trustee.

          (f) The Servicer, upon receipt of reasonable prior notice, shall
permit the Indenture Trustee, the Owner Trustee and their respective agents at
any time during normal business hours, to the extent it does not unreasonably
interfere with the Servicer’s normal operations, to inspect, audit and, to the
extent permitted by applicable law, make copies of and abstracts from Servicer’s
(or any Sub-Servicer’s) records regarding any Receivable.

          (g) Upon request, the Servicer shall furnish to the Issuer or to the
Indenture Trustee, within five Business Days, a list of all Receivables (by
contract number and name of Obligor) then owned by the Issuer, together with a
reconciliation of such list to each of the Servicer’s Certificates furnished
before such request indicating removal of Receivables from the Issuer.

          SECTION 9.3 Other Liens or Interests. Except for the conveyances and
grants of security interests pursuant to this Agreement and the other
Transaction Documents, the Seller shall not sell, pledge, assign or transfer the
Receivables or other property transferred to the Issuer to any other Person, or
grant, create, incur, assume or suffer to exist any Lien (other than Permitted
Liens) on any interest therein, and the Seller shall defend the right, title and
interest of the Issuer in, to and under such Receivables and other property
transferred to the Issuer against all claims of third parties claiming through
or under the Seller.

          SECTION 9.4 Transfers Intended as Sale; Security Interest.

          (a) Each of the parties hereto expressly intends and agrees that the
transfers contemplated and effected under this Agreement are complete and
absolute sales and transfers

 

 

 

 

29

Sale and Servicing Agreement
(USAA 2010-1)


--------------------------------------------------------------------------------



rather than pledges or assignments of only a security interest and shall be
given effect as such for all purposes. It is further the intention of the
parties hereto that the Receivables and related Transferred Assets shall not be
part of the Seller’s estate in the event of a bankruptcy or insolvency of the
Seller. The sales and transfers by the Seller of Receivables and related
Transferred Assets hereunder are and shall be without recourse to, or
representation or warranty (express or implied) by, the Seller, except as
otherwise specifically provided herein. The limited rights of recourse specified
herein against the Seller are intended to provide a remedy for breach of
representations and warranties relating to the condition of the property sold,
rather than to the collectibility of the Receivables.

          (b) Notwithstanding the foregoing, in the event that the Receivables
and other Transferred Assets are held to be property of the Seller, or if for
any reason this Agreement is held or deemed to create indebtedness or a security
interest in the Receivables and other Transferred Assets, then it is intended
that:

 

 

 

 

(i)

This Agreement shall be deemed to be a security agreement within the meaning of
Articles 8 and 9 of the New York UCC and the UCC of any other applicable
jurisdiction;

 

 

 

 

(ii)

The conveyance provided for in Section 2.1 shall be deemed to be a grant by the
Seller, and the Seller hereby grants, to the Issuer a security interest in all
of its right (including the power to convey title thereto), title and interest,
whether now owned or hereafter acquired, in and to the Receivables and other
Transferred Assets, to secure such indebtedness and the performance of the
obligations of the Seller hereunder;

 

 

 

 

(iii)

The possession by the Issuer, or the Servicer as the Issuer’s agent, of the
Receivable Files and any other property as constitute instruments, money,
negotiable documents or chattel paper shall be deemed to be “possession by the
secured party” or possession by the purchaser or a Person designated by such
purchaser, for purposes of perfecting the security interest pursuant to the New
York UCC and the UCC of any other applicable jurisdiction; and

 

 

 

 

(iv)

Notifications to Persons holding such property, and acknowledgments, receipts or
confirmations from Persons holding such property, shall be deemed to be
notifications to, or acknowledgments, receipts or confirmations from, bailees or
agents (as applicable) of the Issuer for the purpose of perfecting such security
interest under applicable law.

          SECTION 9.5 Notices, Etc. All demands, notices and communications
hereunder shall be in writing and shall be delivered or mailed by registered or
certified first-class United States mail, postage prepaid, hand delivery,
prepaid courier service, or by facsimile, and addressed in each case as set
forth on Schedule II hereto or at such other address as shall be designated in a
written notice to the other parties hereto. Any notice required or permitted to
be mailed to a Noteholder shall be given by first class mail, postage prepaid,
at the address of such Noteholder as shown in the Note Register. Delivery shall
occur only upon receipt or reported

 

 

 

 

30

Sale and Servicing Agreement
(USAA 2010-1)


--------------------------------------------------------------------------------



tender of such communication by an officer of the recipient entitled to receive
such notices located at the address of such recipient for notices hereunder;
provided, however, that any notice to a Noteholder mailed within the time
prescribed in this Agreement shall be conclusively presumed to have been duly
given, whether or not the Noteholder shall receive such notice.

          SECTION 9.6 Choice of Law. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL, SUBSTANTIVE LAWS OF THE STATE OF NEW
YORK WITHOUT REFERENCE TO THE RULES THEREOF RELATING TO CONFLICTS OF LAW, OTHER
THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS.

          SECTION 9.7 Headings. The section headings hereof have been inserted
for convenience of reference only and shall not be construed to affect the
meaning, construction or effect of this Agreement.

          SECTION 9.8 Counterparts. This Agreement may be executed in any number
of counterparts, each of which so executed shall be deemed to be an original,
but all of such counterparts shall together constitute but one and the same
instrument.

          SECTION 9.9 Waivers. No failure or delay on the part of the Servicer,
the Seller, the Issuer or the Indenture Trustee in exercising any power or right
hereunder (to the extent such Person has any power or right hereunder) shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power or right preclude any other or further exercise thereof or the
exercise of any other power or right. No notice to or demand on any party hereto
in any case shall entitle it to any notice or demand in similar or other
circumstances. No waiver or approval by any party hereto under this Agreement
shall, except as may otherwise be stated in such waiver or approval, be
applicable to subsequent transactions. No waiver or approval under this
Agreement shall require any similar or dissimilar waiver or approval thereafter
to be granted hereunder.

          SECTION 9.10 Entire Agreement. The Transaction Documents contain a
final and complete integration of all prior expressions by the parties hereto
with respect to the subject matter thereof and shall constitute the entire
agreement among the parties hereto with respect to the subject matter thereof,
superseding all prior oral or written understandings. There are no unwritten
agreements among the parties.

          SECTION 9.11 Severability of Provisions. If any one or more of the
covenants, agreements, provisions or terms of this Agreement shall be for any
reason whatsoever held invalid, then such covenants, agreements, provisions or
terms shall be deemed severable from the remaining covenants, agreements,
provisions or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement.

          SECTION 9.12 Binding Effect. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns. This Agreement shall create and constitute the continuing
obligations of the parties hereto in

 

 

 

 

31

Sale and Servicing Agreement
(USAA 2010-1)


--------------------------------------------------------------------------------



accordance with its terms, and shall remain in full force and effect until such
time as the parties hereto shall agree.

          SECTION 9.13 Acknowledgment and Agreement. By execution below, the
Seller expressly acknowledges and consents to the pledge, assignment and Grant
of a security interest in the Receivables and the other Transferred Assets by
the Issuer to the Indenture Trustee pursuant to the Indenture for the benefit of
the Noteholders. In addition, the Seller hereby acknowledges and agrees that for
so long as the Notes are outstanding, the Indenture Trustee will have the right
to exercise all powers, privileges and claims of the Issuer under this
Agreement.

          SECTION 9.14 Cumulative Remedies. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.

          SECTION 9.15 Nonpetition Covenant. Each party hereto agrees that,
prior to the date which is one year and one day after payment in full of all
obligations of each Bankruptcy Remote Party in respect of all securities issued
by any Bankruptcy Remote Party (i) such party shall not authorize any Bankruptcy
Remote Party to commence a voluntary winding-up or other voluntary case or other
Proceeding seeking liquidation, reorganization or other relief with respect to
such Bankruptcy Remote Party or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect in any jurisdiction or seeking the
appointment of an administrator, a trustee, receiver, liquidator, custodian or
other similar official with respect to such Bankruptcy Remote Party or any
substantial part of its property or to consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other Proceeding commenced against such Bankruptcy Remote Party, or to make a
general assignment for the benefit of, its creditors generally, any party hereto
or any other creditor of such Bankruptcy Remote Party, and (ii) none of the
parties hereto shall commence or join with any other Person in commencing any
Proceeding against such Bankruptcy Remote Party under any bankruptcy,
reorganization, liquidation or insolvency law or statute now or hereafter in
effect in any jurisdiction. This Section 9.15 shall survive the termination of
this Agreement; provided, that the foregoing shall in no way limit the rights of
the parties hereto to pursue any other creditor rights or remedies that such
Persons may have against the Issuer under applicable law.

          SECTION 9.16 Submission to Jurisdiction; Waiver of Jury Trial. Each of
the parties hereto hereby irrevocably and unconditionally:

          (a) submits for itself and its property in any legal action or
Proceeding relating to this Agreement or any documents executed and delivered in
connection herewith, or for recognition and enforcement of any judgment in
respect thereof, to the nonexclusive general jurisdiction of the courts of the
State of New York, the courts of the United States of America for the Southern
District of New York and appellate courts from any thereof;

          (b) consents that any such action or Proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of such action or Proceeding in any such court or that such action or Proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

 

 

 

 

32

Sale and Servicing Agreement
(USAA 2010-1)


--------------------------------------------------------------------------------



          (c) agrees that service of process in any such action or Proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to such Person at its
address determined in accordance with Section 9.5;

          (d) agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction; and

          (e) to the extent permitted by applicable law, each party hereto
irrevocably waives all right of trial by jury in any action, Proceeding or
counterclaim based on, or arising out of, under or in connection with this
Agreement, any other Transaction Document, or any matter arising hereunder or
thereunder.

          SECTION 9.17 Limitation of Liability.

          (a) Notwithstanding anything contained herein to the contrary, this
Agreement has been executed and delivered by Wells Fargo Delaware Trust Company,
National Association, not in its individual capacity but solely as Owner
Trustee, and in no event shall it have any liability for the representations,
warranties, covenants, agreements or other obligations of the Issuer hereunder
or under the Notes or any of the other Transaction Documents or in any of the
certificates, notices or agreements delivered pursuant thereto, as to all of
which recourse shall be had solely to the assets of the Issuer. Under no
circumstances shall the Owner Trustee be personally liable for the payment of
any indebtedness or expense of the Issuer or be liable for the breach or failure
of any obligations, representation, warranty or covenant made or undertaken by
the Issuer under the Transaction Documents. For the purposes of this Agreement,
in the performance of its duties or obligations hereunder, the Owner Trustee
shall be subject to, and entitled to the benefits of, the terms and provisions
of Articles VI, VII and VIII of the Trust Agreement.

          (b) Notwithstanding anything contained herein to the contrary, this
Agreement has been executed and delivered by The Bank of New York Mellon, not in
its individual capacity but solely as Indenture Trustee, and in no event shall
it have any liability for the representations, warranties, covenants, agreements
or other obligations of the Issuer under the Notes or any of the other
Transaction Documents or in any of the certificates, notices or agreements
delivered pursuant thereto, as to all of which recourse shall be had solely to
the assets of the Issuer. Under no circumstances shall the Indenture Trustee be
personally liable for the payment of any indebtedness or expense of the Issuer
or be liable for the breach or failure of any obligations, representation,
warranty or covenant made or undertaken by the Issuer under the Transaction
Documents. For the purposes of this Agreement, in the performance of its duties
or obligations hereunder, the Indenture Trustee shall be subject to, and
entitled to the benefits of, the terms and provisions of Article VI of the
Indenture provided, that the obligations under Section 6.1(a) of the Indenture
shall only be applicable to the performance of the Indenture Trustee’s duties
and obligations under the Indenture and shall not be applicable to the Indenture
Trustee’s performance hereunder.

          SECTION 9.18 Third-Party Beneficiaries. This Agreement shall inure to
the benefit of and be binding upon the parties hereto, the Noteholders and the
Certificateholder and their respective successors and permitted assigns and the
Owner Trustee shall be an express third

 

 

 

 

33

Sale and Servicing Agreement
(USAA 2010-1)


--------------------------------------------------------------------------------



party beneficiary hereof and may enforce the provisions hereof as if it were a
party hereto. Except as otherwise provided in this Section 9.18, no other Person
will have any right hereunder.

          SECTION 9.19 Information Requests. The parties hereto shall provide
any information reasonably requested by the Servicer, the Issuer, the Seller or
any of their Affiliates, in order to comply with or obtain more favorable
treatment under any current or future law, rule, regulation, accounting rule or
principle.

          SECTION 9.20 Regulation AB. The Servicer shall cooperate fully with
the Seller and the Issuer to deliver to the Seller and the Issuer (including any
of its assignees or designees) any and all statements, reports, certifications,
records and any other information necessary in the good faith determination of
the Seller or the Issuer to permit the Seller to comply with the provisions of
Regulation AB, together with such disclosures relating to the Servicer and the
Receivables, or the servicing of the Receivables, reasonably believed by the
Seller to be necessary in order to effect such compliance.

          SECTION 9.21 Information to Be Provided by the Indenture Trustee.

 

 

 

          (a) For so long as the Seller is filing reports under the Exchange Act
with respect to the Issuer, the Indenture Trustee shall (i) on or before the
fifth Business Day of each month, notify the Seller, in writing, of any Form
10-D Disclosure Item with respect to the Indenture Trustee, together with a
description of any such Form 10-D Disclosure Item in form and substance
reasonably satisfactory to the Seller; provided, however, that subject to
clauses (b)(iv) and (b)(v), the Indenture Trustee shall not be required to
provide such information in the event that there has been no change to the
information previously provided by the Indenture Trustee to Seller, and (ii) as
promptly as practicable following notice to or discovery by a Responsible
Officer of the Indenture Trustee of any changes to such information, provide to
the Seller, in writing, such updated information.

 

 

 

          (b) As soon as available but no later than March 15 of each calendar
year for so long as the Seller is filing reports under the Exchange Act with
respect to the Issuer, commencing on March 15, 2011, the Indenture Trustee
shall:


 

 

 

          (i) deliver to the Seller a report regarding the Indenture Trustee’s
assessment of compliance with the Servicing Criteria during the immediately
preceding calendar year, (or since the Closing Date in the case of the first
such report) as required under paragraph (b) of Rule 13a-18, Rule 15d-18 of the
Exchange Act and Item 1122 of Regulation AB. Such report shall be signed by a
Responsible Officer of the Indenture Trustee, and shall address each of the
Servicing Criteria specified in Exhibit C or such other criteria as mutually
agreed upon by the Seller and the Indenture Trustee;

 

 

 

          (ii) cause a firm of registered public accountants that is qualified
and independent within the meaning of Rule 2-01 of Regulation S-X under the
Securities Act to deliver to the Seller a report for inclusion in the Seller’s
filing of Exchange Act Form 10-K with respect to the Issuer that attests to, and
reports on, the assessment of compliance made by the Indenture Trustee and
delivered to the Seller pursuant to the preceding paragraph.


 

 

 

 

34

Sale and Servicing Agreement
(USAA 2010-1)


--------------------------------------------------------------------------------




 

 

 

Such attestation shall be in accordance with Rules 1-02(a)(3) and 2-02(g) of
Regulation S-X under the Securities Act and the Exchange Act;

 

 

 

          (iii) deliver to the Seller and any other Person that will be
responsible for signing the certification (a “Sarbanes Certification”) required
by Rules 13a-14(d) and 15d-14(d) under the Exchange Act (pursuant to Section 302
of the Sarbanes-Oxley Act) on behalf of the Issuer or the Seller, a back-up
certification substantially in the form attached hereto as Exhibit D or such
form as mutually agreed upon by the Seller and the Indenture Trustee;

 

 

 

          (iv) notify the Seller in writing of any affiliations or relationships
(as described in Item 1119 of Regulation AB) between the Indenture Trustee and
any Item 1119 Party, provided, that no such notification need be made if the
affiliations or relationships are unchanged from those provided in the
notification in the prior calendar year; and

 

 

 

          (v) deliver to the Seller the certification substantially in the form
attached hereto as Exhibit E, or such other form as is mutually agreed upon by
the Seller and the Indenture Trustee regarding any affiliations or relationships
(as described in Item 1119 of Regulation AB) between the Indenture Trustee and
any Item 1119 Party and any Form 10-D Disclosure Item.

The Indenture Trustee acknowledges that the parties identified in clause (iii)
above may rely on the certification provided by the Indenture Trustee pursuant
to such clause in signing a Sarbanes Certification and filing such with the
Commission.

          SECTION 9.22 Form 8-K Filings. So long as the Seller is filing
Exchange Act Reports with respect to the Issuer, the Indenture Trustee shall
promptly notify the Seller of any Reportable Event set forth in clauses (a), (d)
or (f) of the definition thereof (other than any such Reportable Event as to
which the Seller or the Servicer has actual knowledge), but in no event later
than two (2) Business Days after a Responsible Officer of the Indenture Trustee
has actual knowledge of such Reportable Event and has determined, or should have
reasonably determined, that such an event constitutes a Reportable Event.

          SECTION 9.23 Reserved.

          SECTION 9.24 Further Assurances. The Seller and the Servicer agree to
do and perform, from time to time, any and all acts and to execute any and all
further instruments required or reasonably requested by the Owner Trustee or the
Indenture Trustee more fully to effect the purposes of this Agreement.

          SECTION 9.25 Cooperation. The parties hereto acknowledge and agree
that the purpose of Sections 9.21 and 9.22 is to facilitate compliance by the
Seller and Servicer with the provisions of Regulation AB and related rules and
regulations of the Commission. Neither the Seller nor the Servicer shall
exercise its right to request delivery of information or other performance under
these provisions other than in good faith in order to comply with the Securities
Act, the Exchange Act, the rules and regulations of the Commission under the
Securities Act and the Exchange Act and any comments or requests of the
Commission. The Indenture Trustee acknowledges that interpretations of the
requirements of Regulation AB may change over time, whether due to interpretive
guidance provided by the Commission or its staff,

 

 

 

 

35

Sale and Servicing Agreement
(USAA 2010-1)


--------------------------------------------------------------------------------



consensus among participants in the asset-backed securities markets or consensus
among counsel to the parties hereto, and agrees to reasonably cooperate with the
Seller to deliver to the Seller and Servicer such information necessary in the
good faith determination of the Seller and Servicer to permit the Seller or such
Servicer to comply with the provisions of Regulation AB.

 

 

 

 

36

Sale and Servicing Agreement
(USAA 2010-1)


--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the parties have caused this Agreement to be duly
executed by their respective officers thereunto duly authorized as of the day
and year first above written.

 

 

 

 

USAA ACCEPTANCE, LLC, as Seller

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

Name: Edwin T. McQuiston

 

 

Title: Senior Vice President and Treasurer

 

 

 

USAA FEDERAL SAVINGS BANK, as Servicer

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

Name: Timothy P. Booker

 

 

Title: Vice President


 

 

 

 

S-1

Sale and Servicing Agreement
(USAA 2010-1)


--------------------------------------------------------------------------------




 

 

 

 

USAA AUTO OWNER TRUST 2010-1, as Issuer

 

 

 

By:

Wells Fargo Delaware Trust Company, National Association,

 

 

not in its individual capacity but

 

 

solely as Owner Trustee

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

Title:


 

 

 

 

S-2

Sale and Servicing Agreement
(USAA 2010-1)


--------------------------------------------------------------------------------




 

 

 

 

THE BANK OF NEW YORK MELLON, not in its individual capacity but solely as
Indenture Trustee

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

Title:


 

 

 

 

S-3

Sale and Servicing Agreement
(USAA 2010-1)


--------------------------------------------------------------------------------



APPENDIX A

DEFINITIONS

          The following terms have the meanings set forth, or referred to,
below:

          “Accrued Class A Note Interest” means, with respect to any Payment
Date, the sum of the Class A Noteholders’ Monthly Accrued Interest for such
Payment Date and the Class A Noteholders’ Interest Carryover Shortfall for such
Payment Date.

          “Accrued Class B Note Interest” means, with respect to any Payment
Date, the sum of the Class B Noteholders’ Monthly Accrued Interest for such
Payment Date and the Class B Noteholders’ Interest Carryover Shortfall for such
Payment Date.

          “Act” has the meaning set forth in Section 11.3(a) of the Indenture.

          “Administration Agreement” means the Administration Agreement, dated
as of the Closing Date, between the Administrator and the Issuer and
acknowledged by the Indenture Trustee, as the same may be amended and
supplemented from time to time.

          “Administrator” means the Bank, or any successor Administrator under
the Administration Agreement.

          “Affiliate” means, for any specified Person, any other Person which,
directly or indirectly, controls, is controlled by or is under common control
with such specified Person and “affiliated” has a meaning correlative to the
foregoing. For purposes of this definition, “control” means the power, directly
or indirectly, to cause the direction of the management and policies of a
Person.

          “Applicable Tax State” means, as of any date, each State as to which
any of the following is then applicable: (a) a State in which the Owner Trustee
maintains its Corporate Trust Office, (b) a State in which the Owner Trustee
maintains its principal executive offices, and (c) the State of Texas.

          “Authenticating Agent” means any Person authorized by the Indenture
Trustee to act on behalf of the Indenture Trustee to authenticate and deliver
the Notes.

          “Authorized Newspaper” means a newspaper of general circulation in The
City of New York, printed in the English language and customarily published on
each Business Day, whether or not published on Saturdays, Sundays and holidays.

          “Authorized Officer” means (a) with respect to the Issuer, (i) any
officer of the Owner Trustee who is authorized to act for the Owner Trustee in
matters relating to the Issuer and who is identified on the list of Authorized
Officers delivered by the Owner Trustee to the Indenture Trustee on the Closing
Date or (ii) so long as the Administration Agreement is in effect, any officer
of the Administrator who is authorized to act for the Administrator in matters
relating to the Issuer pursuant to the Administration Agreement and who is
identified on the list of Authorized Officers delivered by the Administrator to
the Owner Trustee and the Indenture Trustee on the Closing Date (as such list
may be modified or supplemented from time to time

Appendix A to the Sale and Servicing
Agreement (USAA 2010-1)

--------------------------------------------------------------------------------



thereafter) and (b) with respect to the Owner Trustee, the Note Registrar (if
other than the Indenture Trustee) and the Servicer, any officer of the Owner
Trustee, the Note Registrar (if other than the Indenture Trustee) or the
Servicer, as applicable, who is authorized to act for the Owner Trustee, the
Note Registrar (if other than the Indenture Trustee) or the Servicer, as
applicable, in matters relating to the Owner Trustee, the Note Registrar (if
other than the Indenture Trustee) or the Servicer and who is identified on the
list of Authorized Officers delivered by each of the Owner Trustee and the
Servicer to the Indenture Trustee on the Closing Date or by the Note Registrar
on the date of its appointment as such (as such list may be modified or
supplemented from time to time thereafter).

          “Available Funds” means, for any Payment Date and the related
Collection Period, an amount equal to the sum of the following amounts: (i) all
Collections received by the Servicer during such Collection Period, (ii) the sum
of the Repurchase Prices deposited into the Collection Account with respect to
each Receivable that is to become a Repurchased Receivable on such Payment Date
and (iii) the Reserve Account Excess Amount for such Payment Date.

          “Available Funds Shortfall Amount” means, as of any Payment Date, the
amount by which the amounts required to be paid pursuant to clauses first
through fifth of Section 4.4(a) of the Sale and Servicing Agreement exceeds the
Available Funds for such Payment Date.

          “Bank” means USAA Federal Savings Bank, a federally chartered savings
association.

          “Bankruptcy Code” means the United States Bankruptcy Code, 11 U.S.C.
101 et seq., as amended.

          “Bankruptcy Remote Party” means each of the Seller, the Issuer, any
other trust created by the Seller or any limited liability company or
corporation wholly-owned by the Seller.

          “Benefit Plan” means (i) any “employee benefit plan” as defined in
Section 3(3) of ERISA that is subject to Title I of ERISA, (ii) a “plan” subject
to Section 4975 of the Code or (iii) any entity deemed to hold the assets of any
of the foregoing by reason of an employee benefit plan’s or other plan’s
investment in such entity.

          “Book-Entry Notes” means a beneficial interest in the Notes, ownership
and transfers of which shall be made through book entries by a Clearing Agency
as described in Section 2.10 of the Indenture.

          “Business Day” means any day other than a Saturday, a Sunday or a day
on which banking institutions in the states of Delaware, Texas or New York, or
in the state in which the Corporate Trust Office of the Indenture Trustee is
located, are authorized or obligated by law, executive order or government
decree to be closed.

          “Certificate” means a certificate evidencing the beneficial interest
of the Certificateholder in the Issuer, substantially in the form of Exhibit A
to the Trust Agreement.

          “Certificate of Title” means, with respect to any Financed Vehicle,
the certificate of title or other documentary evidence of ownership of such
Financed Vehicle as issued by the department, agency or official of the
jurisdiction (whether in paper or electronic form) in which

A-2

--------------------------------------------------------------------------------



such Financed Vehicle is titled responsible for accepting applications for, and
maintaining records regarding, certificates of title and liens thereon.

          “Certificate of Trust” means the certificate of trust for the Issuer
filed by the Owner Trustee pursuant to the Statutory Trust Statute.

          “Certificateholder” means the Holder of a Certificate.

          “Class” means a group of Notes whose form is identical except for
variation in denomination, principal amount or owner, and references to “each
Class” thus mean each of the Class A-1 Notes, the Class A-2 Notes, the Class A-3
Notes, the Class A-4 Notes and the Class B Notes.

          “Class A Noteholders” means, collectively, the Class A-1 Noteholders,
the Class A-2 Noteholders, the Class A-3 Noteholders and the Class A-4
Noteholders.

          “Class A Noteholders’ Interest Carryover Shortfall” means, with
respect to any Payment Date, the excess of the Class A Noteholders’ Monthly
Accrued Interest for the preceding Payment Date and any outstanding Class A
Noteholders’ Interest Carryover Shortfall on such preceding Payment Date, over
the amount in respect of interest that is actually paid to Noteholders of Class
A Notes on such preceding Payment Date, plus interest on the amount of interest
due but not paid to Noteholders of Class A Notes on the preceding Payment Date,
to the extent permitted by law, at the respective Interest Rates borne by such
Class A Notes for the related Interest Period.

          “Class A Noteholders’ Monthly Accrued Interest” means, with respect to
any Payment Date, the aggregate interest accrued for the related Interest Period
on the Class A-1 Notes, the Class A-2 Notes, the Class A-3 Notes and the Class
A-4 Notes at the respective Interest Rate for such Class on the Note Balance of
the Notes of each such Class on the immediately preceding Payment Date or the
Closing Date, as the case may be, after giving effect to all payments of
principal to the Noteholders of the Notes of such Class on or prior to such
preceding Payment Date.

          “Class A Notes” means, collectively, the Class A-1 Notes, the Class
A-2 Notes, the Class A-3 Notes and the Class A-4 Notes.

          “Class A-1 Final Scheduled Payment Date” means the Payment Date
occurring on March 15, 2011.

          “Class A-1 Interest Rate” means 0.27436% per annum (computed on the
basis of the actual number of days elapsed during the applicable Interest
Period, but assuming a 360-day year).

          “Class A-1 Note Balance” means, at any time, the Initial Class A-1
Note Balance reduced by all payments of principal made prior to such time on the
Class A-1 Notes.

          “Class A-1 Noteholder” means the Person in whose name a Class A-1 Note
is registered on the Note Register.

A-3

--------------------------------------------------------------------------------



          “Class A-1 Notes” means the Class of auto loan asset backed notes
designated as Class A-1 Notes, issued in accordance with the Indenture.

          “Class A-2 Final Scheduled Payment Date” means the Payment Date
occurring on June 15, 2012.

          “Class A-2 Interest Rate” means 0.63% per annum (computed on the basis
of a 360-day year of twelve 30-day months).

          “Class A-2 Note Balance” means, at any time, the Initial Class A-2
Note Balance reduced by all payments of principal made prior to such time on the
Class A-2 Notes.

          “Class A-2 Noteholder” means the Person in whose name a Class A-2 Note
is registered on the Note Register.

          “Class A-2 Notes” means the Class of auto loan asset backed notes
designated as Class A-2 Notes, issued in accordance with the Indenture.

          “Class A-3 Final Scheduled Payment Date” means the Payment Date
occurring on June 16, 2014.

          “Class A-3 Interest Rate” means 1.30% per annum (computed on the basis
of a 360-day year of twelve 30-day months).

          “Class A-3 Note Balance” means, at any time, the Initial Class A-3
Note Balance reduced by all payments of principal made prior to such time on the
Class A-3 Notes.

          “Class A-3 Noteholder” means the Person in whose name a Class A-3 Note
is registered on the Note Register.

          “Class A-3 Notes” means the Class of auto loan asset backed notes
designated as Class A-3 Notes, issued in accordance with the Indenture.

          “Class A-4 Final Scheduled Payment Date” means the Payment Date
occurring on September 15, 2015.

          “Class A-4 Interest Rate” means 2.14% per annum (computed on the basis
of a 360-day year of twelve 30-day months).

          “Class A-4 Note Balance” means, at any time, the Initial Class A-4
Note Balance reduced by all payments of principal made prior to such time on the
Class A-4 Notes.

          “Class A-4 Noteholder” means the Person in whose name a Class A-4 Note
is registered on the Note Register.

          “Class A-4 Notes” means the Class of auto loan asset backed notes
designated as Class A-4 Notes, issued in accordance with the Indenture.

A-4

--------------------------------------------------------------------------------



          “Class B Final Scheduled Payment Date” means the Payment Date
occurring on July 15, 2016.

          “Class B Interest Rate” means 2.96% per annum (computed on the basis
of a 360-day year of twelve 30-day months).

          “Class B Note Balance” means, at any time, the Initial Class B Note
Balance reduced by all payments of principal made prior to such time on the
Class B Notes.

          “Class B Noteholder” means the Person in whose name a Class B Note is
registered on the Note Register.

          “Class B Noteholders’ Interest Carryover Shortfall” means, with
respect to any Payment Date, the excess of the Class B Noteholders’ Monthly
Accrued Interest for the preceding Payment Date and any outstanding Class B
Noteholders’ Interest Carryover Shortfall on such preceding Payment Date, over
the amount in respect of interest that is actually paid to Noteholders of Class
B Notes on such preceding Payment Date, plus interest on the amount of interest
due but not paid to Noteholders of Class B Notes on the preceding Payment Date,
to the extent permitted by law, at the Class B Interest Rate for the related
Interest Period.

          “Class B Noteholders’ Monthly Accrued Interest” means, with respect to
any Payment Date, the aggregate interest accrued for the related Interest Period
on the Class B Notes at the Class B Interest Rate on the Class B Note Balance on
the immediately preceding Payment Date or the Closing Date, as the case may be,
after giving effect to all payments of principal to the Class B Noteholders on
or prior to such preceding Payment Date.

          “Class B Notes” means the Class of auto loan asset backed notes
designated as Class B Notes, issued in accordance with the Indenture.

          “Clearing Agency” means an organization registered as a “clearing
agency” pursuant to Section 17A of the Exchange Act and shall initially be DTC.

          “Clearing Agency Participant” means a broker, dealer, bank or other
financial institution or other Person for which from time to time a Clearing
Agency effects book-entry transfers and pledges of securities deposited with the
Clearing Agency.

          “Closing Date” means February 24, 2010.

          “Code” means the Internal Revenue Code of 1986, as amended, modified
or supplemented from time to time, and any successor law thereto, and the
regulations promulgated and the rulings issued thereunder.

          “Collateral” has the meaning set forth in the Granting Clause of the
Indenture.

          “Collection Account” means the trust account established and
maintained pursuant to Section 4.1 of the Sale and Servicing Agreement.

A-5

--------------------------------------------------------------------------------



          “Collection Period” means the period commencing on the first day of
each calendar month and ending on the last day of such calendar month (or, in
the case of the initial Collection Period, the period commencing on the close of
business on the Cut-Off Date and ending on February 28, 2010). As used herein,
the “related” Collection Period with respect to a Payment Date shall be deemed
to be the Collection Period which precedes such Payment Date.

          “Collections” means, with respect to any Receivable and to the extent
received by the Servicer on or after the Cut-Off Date, (i) any monthly payment
by or on behalf of the Obligor thereunder, (ii) any full or partial prepayment
of such Receivable, (iii) all Liquidation Proceeds and (iv) any other amounts
received by the Servicer which, in accordance with the Customary Servicing
Practices, would customarily be applied to the payment of accrued interest or to
reduce the Outstanding Principal Balance of such Receivable; provided, however,
that the term “Collections” in no event will include (1) for any Payment Date,
any amounts in respect of any Receivable the Repurchase Price of which has been
included in the Available Funds on such Payment Date or a prior Payment Date,
(2) any Supplemental Servicing Fees or (3) rebates of premiums with respect to
the cancellation or termination of any Insurance Policy, extended warranty or
service contract.

          “Commission” means the U.S. Securities and Exchange Commission.

           “Contract Rate” means, with respect to a Receivable, the rate per
annum at which interest accrues under the retail motor vehicle installment loan
evidencing such Receivable. Such rate may be less than the “Annual Percentage
Rate” disclosed in the Receivable.

          “Controlling Class” shall mean, subject to the proviso contained in
the last paragraph of the definition of “Outstanding”, with respect to any Notes
Outstanding, the Class A Notes (voting together as a single Class) as long as
any Class A Notes are Outstanding, and thereafter the Class B Notes as long as
any Class B Notes are Outstanding (excluding, in each case, Notes held by the
Seller or any of its Affiliates unless all of the Notes are then owned by the
Seller or its Affiliates).

          “Controlling Person” shall mean a Person, other than a Benefit Plan,
that has discretionary authority or control with respect to the assets of the
Issuer or who provides investment advice for a direct or indirect fee with
respect to those assets, or any affiliate of such Person.

          “Corporate Trust Office” means:

          (a) as used with respect to the Indenture Trustee, the principal
office of the Indenture Trustee at which at any particular time its corporate
trust business shall be administered which office at date of the execution of
the Indenture is located at 101 Barclay Street, 4 West, New York, New York
10286, Attention: Corporate Trust Administration – USAA 2010-1, or at such other
address as the Indenture Trustee may designate from time to time by notice to
the Noteholders, the Administrator, the Servicer and the Issuer, or the
principal corporate trust office of any successor Indenture Trustee (the address
of which the successor Indenture Trustee will notify the Noteholders, the
Administrator, the Servicer and the Owner Trustee); and

A-6

--------------------------------------------------------------------------------



          (b) as used with respect to the Owner Trustee, the corporate trust
office of the Owner Trustee, 919 North Market Street, Suite 1600, Wilmington,
Delaware 19801 or at such other address as the Owner Trustee may designate by
notice to the Certificateholder and the Seller, or the principal corporate trust
office of any successor Owner Trustee (the address of which the successor Owner
Trustee will notify the Certificateholder and the Seller).

          “Customary Servicing Practices” means the customary servicing
practices of the Servicer or any Sub-Servicer with respect to all comparable
motor vehicle receivables that the Servicer or such Sub-Servicer, as applicable,
services for itself or others, as such practices may be changed from time to
time, it being understood that the Servicer and the Sub-Servicers may not have
the same “Customary Servicing Practices”.

          “Cut-Off Date” means January 31, 2010.

          “Default” means any occurrence that is, or with notice or lapse of
time or both would become, an Event of Default.

          “Defaulted Receivable” means, with respect to any Collection Period,
any Receivable (i) that the Servicer determines is unlikely to be paid in full
or (ii) with respect to which at least 5% of a scheduled payment is 120 or more
days delinquent as of the end of a calendar month. The Outstanding Principal
Balance of any Receivable that becomes a “Defaulted Receivable” will be deemed
to be zero as of the date it becomes a “Defaulted Receivable”.

          “Definitive Note” means a definitive fully registered Note issued
pursuant to Section 2.12 of the Indenture.

          “Delivery” when used with respect to Trust Account Property means:

          (a) with respect to (I) bankers’ acceptances, commercial paper,
negotiable certificates of deposit and other obligations that constitute
“instruments” (as defined in Section 9-102(47) of the UCC) and are susceptible
of physical delivery, transfer of actual possession thereof to the Indenture
Trustee or its nominee or custodian by physical delivery to the Indenture
Trustee or its nominee or custodian endorsed to, or registered in the name of,
the Indenture Trustee or its nominee or custodian or endorsed in blank, and (II)
with respect to a “certificated security” (as defined in Section 8-102(a)(4) of
the UCC) transfer of actual possession thereof (i) by physical delivery of such
certificated security to the Indenture Trustee or its nominee or custodian
endorsed to, or registered in the name of, the Indenture Trustee or its nominee
or custodian or endorsed in blank, or to another person, other than a
“securities intermediary” (as defined in Section 8-102(a)(14) of the UCC), who
acquires possession of the certificated security on behalf of the Indenture
Trustee or its nominee or custodian or, having previously acquired possession of
the certificate, acknowledges that it holds for the Indenture Trustee or its
nominee or custodian or (ii) by delivery thereof to a “securities intermediary”,
endorsed to or registered in the name of the Indenture Trustee or its nominee or
custodian, or endorsed in blank, and the making by such “securities
intermediary” of entries on its books and records identifying such certificated
securities as belonging to the Indenture Trustee or its nominee or custodian and
the sending by such “securities intermediary” of a confirmation of the purchase
of such certificated security by the Indenture Trustee or its nominee or
custodian (all of the foregoing, “Physical Property”),

A-7

--------------------------------------------------------------------------------



and, in any event, any such Physical Property in registered form shall be in the
name of the Indenture Trustee or its nominee or custodian; and such additional
or alternative procedures as may hereafter become appropriate to effect the
complete transfer of ownership of any such Trust Account Property to the
Indenture Trustee or its nominee or custodian, consistent with changes in
applicable law or regulations or the interpretation thereof;

          (b) with respect to any securities issued by the U.S. Treasury, the
Federal Home Loan Mortgage Corporation, the Federal National Mortgage
Association or the other government agencies, instrumentalities and
establishments of the United States identified in Appendix A to Federal Reserve
Bank Operating Circular No. 7 as in effect from time to time that is a
“book-entry security” (as such term is defined in Federal Reserve Bank Operating
Circular No. 7) held in a securities account and eligible for transfer through
the Fedwire® Securities Service operated by the Federal Reserve System pursuant
to Federal book-entry regulations, the following procedures, all in accordance
with applicable law, including applicable Federal regulations and Articles 8 and
9 of the UCC: book-entry registration of such Trust Account Property to an
appropriate securities account maintained with a Federal Reserve Bank by a
“participant” (as such term is defined in Federal Reserve Bank Operating
Circular No. 7) that is a “depository institution” (as defined in Section
19(B)(1)(A) of the Federal Reserve Act) pursuant to applicable Federal
regulations, and issuance by such depository institution of a deposit advice or
other written confirmation of such book-entry registration to the Indenture
Trustee or its nominee or custodian of the purchase by the Indenture Trustee or
its nominee or custodian of such book-entry securities; the making by such
depository institution of entries in its books and records identifying such book
entry security held through the Federal Reserve System pursuant to Federal
book-entry regulations or a security entitlement thereto as belonging to the
Indenture Trustee or its nominee or custodian and indicating that such
depository institution holds such Trust Account Property solely as agent for the
Indenture Trustee or its nominee or custodian; and such additional or
alternative procedures as may hereafter become appropriate to effect complete
transfer of ownership of any such Trust Account Property to the Indenture
Trustee or its nominee or custodian, consistent with changes in applicable law
or regulations or the interpretation thereof; and

          (c) with respect to any item of Trust Account Property that is an
“uncertificated security” (as defined in Section 8-102(a)(18) of the UCC) and
that is not governed by clause (b) above, (i) registration on the books and
records of the issuer thereof in the name of the Indenture Trustee or its
nominee or custodian, or (ii) registration on the books and records of the
issuer thereof in the name of another person, other than a securities
intermediary, who acknowledges that it holds such uncertificated security for
the benefit of the Indenture Trustee or its nominee or custodian.

          “Depositor” means the Seller in its capacity as Depositor under the
Trust Agreement.

          “Determination Date” means the second Business Day preceding the
related Payment Date, beginning March 11, 2010.

          “Dollar” and “$” mean lawful currency of the United States of America.

          “DTC” means The Depository Trust Company, and its successors.

A-8

--------------------------------------------------------------------------------



          “Eligible Account” means either (a) a segregated account with an
Eligible Institution or (b) a segregated trust account with the corporate trust
department of a depository institution acting in its fiduciary capacity
organized under the laws of the United States of America or any one of the
states thereof or the District of Columbia (or any domestic branch of a foreign
bank), having corporate trust powers and acting as trustee for funds deposited
in such account, so long as the long-term unsecured debt of such depository
institution shall have a credit rating from each Rating Agency in one of its
generic rating categories which signifies investment grade. Any such trust
account may be maintained with the Owner Trustee, the Indenture Trustee or any
of their respective Affiliates, if such accounts meet the requirements described
in clause (b) of the preceding sentence.

          “Eligible Institution” means a depository institution or trust company
(which may be the Owner Trustee, the Indenture Trustee or any of their
respective Affiliates) organized under the laws of the United States of America
or any one of the states thereof or the District of Columbia (or any domestic
branch of a foreign bank) (a) which at all times has either (i) a long-term
senior unsecured debt rating of “Aa2” or better by Moody’s and “AA-” or better
by Standard & Poor’s or such other rating that is acceptable to each Rating
Agency, as evidenced by a letter from such Rating Agency to the Issuer or the
Indenture Trustee, (ii) a certificate of deposit rating of “P-1” by Moody’s and
“A-1+” by Standard & Poor’s or (iii) such other rating that is acceptable to
each Rating Agency, as evidenced by a letter from such Rating Agency to the
Issuer or the Indenture Trustee and (b) whose deposits are insured by the
Federal Deposit Insurance Corporation; provided, that a foreign financial
institution shall be deemed to satisfy clause (b) if such foreign financial
institution meets the requirements of Rule 13k-1(b)(1) under the Exchange Act
(17 CFR §240.13k-1(b)(1)).

          “Eligible Receivable” means a Receivable meeting all of the criteria
set forth on Schedule I of each of the Purchase Agreement and the Sale and
Servicing Agreement as of the Closing Date.

          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

          “Event of Default” has the meaning set forth in Section 5.1 of the
Indenture.

          “Exchange Act” means the Securities Exchange Act of 1934, as amended.

          “Exchange Act Reports” means any reports on Form 10-D, Form 8-K and
Form 10-K filed or to be filed by the Seller with respect to the Issuer under
the Exchange Act.

          “FDIC Rule” means the Federal Deposit Insurance Corporation’s rule
regarding the treatment by the FDIC, as receiver or conservator of an insured
depository institution, of financial assets transferred by the institution in
connection with a securitization or participation (12 C.F.R. § 360.6).

          “Final Scheduled Payment Date” means, with respect to (i) the Class
A-1 Notes, the Class A-1 Final Scheduled Payment Date, (ii) the Class A-2 Notes,
the Class A-2 Final Scheduled Payment Date, (iii) the Class A-3 Notes, the Class
A-3 Final Scheduled Payment Date, (iv) the Class A-4 Notes, the Class A-4 Final
Scheduled Payment Date and (v) the Class B Notes, the Class B Final Scheduled
Payment Date.

A-9

--------------------------------------------------------------------------------



          “Financed Vehicle” means an automobile or light-duty truck, together
with all accessions thereto, securing an Obligor’s indebtedness under the
applicable Receivable.

          “First Allocation of Principal” means, with respect to any Payment
Date, an amount equal to the excess, if any, of (a) the Note Balance of the
Class A Notes as of such Payment Date (before giving effect to any principal
payments made on the Class A Notes on such Payment Date) over (b) the Net Pool
Balance as of the end of the related Collection Period; provided, however, that
the “First Allocation of Principal” shall not exceed the Note Balance of the
Class A Notes; provided, further, that the “First Allocation of Principal” for
any Payment Date on and after the Final Scheduled Payment Date for any Class of
Class A Notes shall not be less than the amount that is necessary to reduce the
Note Balance of that Class of Class A Notes to zero.

          “Form 10-D Disclosure Item” means, with respect to any Person, (a) any
legal proceedings pending against such Person or of which any property of such
Person is then subject, or (b) any proceedings known to be contemplated by
governmental authorities against such Person or of which any property of such
Person would be subject, in each case that would be material to the Noteholders.

          “GAAP” means generally accepted accounting principles in the USA,
applied on a materially consistent basis.

          “Governmental Authority” means any (a) Federal, state, municipal,
foreign or other governmental entity, board, bureau, agency or instrumentality,
(b) administrative or regulatory authority (including any central bank or
similar authority) or (c) court or judicial authority.

          “Grant” means mortgage, pledge, bargain, sell, warrant, alienate,
remise, release, convey, assign, transfer, create, grant a lien upon and a
security interest in and right of set-off against, deposit, set over and confirm
pursuant to the Indenture. A Grant of the Collateral or of any other agreement
or instrument shall include all rights, powers and options (but none of the
obligations) of the Granting party thereunder, including the immediate and
continuing right to claim for, collect, receive and give receipt for principal
and interest payments in respect of the Collateral and all other moneys payable
thereunder, to give and receive notices and other communications, to make
waivers or other agreements, to exercise all rights and options, to bring
proceedings in the name of the Granting party or otherwise and generally to do
and receive anything that the Granting party is or may be entitled to do or
receive thereunder or with respect thereto. Other forms of the verb “to Grant”
shall have correlative meanings.

          “Holder” means, as the context may require, the Certificateholder or a
Noteholder or both.

          “Indenture” means the Indenture, dated as of the Closing Date, between
the Issuer and Indenture Trustee, as the same may be amended and supplemented
from time to time.

          “Indenture Trustee” means The Bank of New York Mellon, a banking
corporation organized under the laws of the State of New York, not in its
individual capacity but as indenture trustee under the Indenture, or any
successor trustee under the Indenture.

A-10

--------------------------------------------------------------------------------



          “Independent” means, when used with respect to any specified Person,
that such Person (i) is in fact independent of the Issuer, any other obligor
upon the Notes, the Administrator and any Affiliate of any of the foregoing
Persons, (ii) does not have any direct financial interest or any material
indirect financial interest in the Issuer, any such other obligor upon the
Notes, the Administrator or any Affiliate of any of the foregoing Persons and
(iii) is not connected with the Issuer, any such other obligor upon the Notes,
the Administrator or any Affiliate of any of the foregoing Persons as an
officer, employee, promoter, underwriter, trustee, partner, director or Person
performing similar functions.

          “Independent Certificate” means a certificate or opinion to be
delivered to the Indenture Trustee under the circumstances described in, and
otherwise complying with, the applicable requirements of Section 11.1 of the
Indenture, made by an independent appraiser or other expert appointed by an
Issuer Order, and such opinion or certificate shall state that the signer has
read the definition of “Independent” in this Appendix A and that the signer is
Independent within the meaning thereof.

          “Initial Class A-1 Note Balance” means $252,000,000.

          “Initial Class A-2 Note Balance” means $179,000,000.

          “Initial Class A-3 Note Balance” means $399,000,000.

          “Initial Class A-4 Note Balance” means $152,502,000.

          “Initial Class B Note Balance” means $17,500,000.

          “Initial Note Balance” means, for any Class, the Initial Class A-1
Note Balance, the Initial Class A-2 Note Balance, the Initial Class A-3 Note
Balance, the Initial Class A-4 Note Balance or the Initial Class B Note Balance,
as applicable, or with respect to the Notes generally, the sum of the foregoing.

          “Initial Reserve Account Deposit Amount” means an amount equal to
$5,000,011.35.

          “Insolvency Event” means, with respect to any Person, (i) the filing
of a decree or order for relief by a court having jurisdiction in the premises
in respect of such Person in an involuntary case under any applicable federal or
state bankruptcy, insolvency or other similar law now or hereafter in effect, or
appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator or
similar official of such Person, or ordering the winding-up or liquidation of
such Person’s affairs, and such decree or order shall remain unstayed and in
effect for a period of 90 consecutive days or (ii) the commencement by such
Person of a voluntary case under any applicable federal or state bankruptcy,
insolvency or other similar law now or hereafter in effect, or the consent by
such Person to the entry of an order for relief in an involuntary case under any
such law, or the consent by such Person to the appointment or taking possession
by a receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
official of such Person, or the making by such Person of any general assignment
for the benefit of creditors, or the failure by such Person generally to pay its
debts as such debts become due, or the taking of action by such Person in
furtherance of any of the foregoing.

A-11

--------------------------------------------------------------------------------



          “Insurance Policy” means (i) any theft and physical damage insurance
policy maintained by the Obligor under a Receivable, providing coverage against
loss or damage to or theft of the related Financed Vehicle, and (ii) any credit
life or credit disability insurance maintained by an Obligor in connection with
any Receivable.

          “Interest Period” means, with respect to any Payment Date, (a) with
respect to the Class A-1 Notes from and including the Closing Date (in the case
of the first Payment Date) or from and including the most recent Payment Date to
but excluding that Payment Date (for example, for a Payment Date in February,
the Interest Period is from and including the Payment Date in January to but
excluding the Payment Date in February) based upon actual days elapsed and a
360-day year and (b) for each other Class of Notes, from and including the 15th
day of the calendar month preceding each Payment Date (or from and including the
Closing Date in the case of the first Payment Date) to but excluding the 15th
day of the following month based upon a 360-day year of twelve 30-day months.

          “Interest Rate” means (a) with respect to the Class A-1 Notes, the
Class A-1 Interest Rate, (b) with respect to the Class A-2 Notes, the Class A-2
Interest Rate, (c) with respect to the Class A-3 Notes, the Class A-3 Interest
Rate, (d) with respect to the Class A-4 Notes, the Class A-4 Interest Rate or
(e) with respect to the Class B Notes, the Class B Interest Rate.

          “Issuer” means USAA Auto Owner Trust 2010-1, a Delaware statutory
trust established pursuant to the Trust Agreement and the filing of the
Certificate of Trust, until a successor replaces it and, thereafter, means such
successor.

          “Issuer Order” and “Issuer Request” means a written order or request
of the Issuer signed in the name of the Issuer by any one of its Authorized
Officers and delivered to the Indenture Trustee.

          “Item 1119 Party” means the Seller, the Bank, the Servicer, the
Indenture Trustee, the Owner Trustee, any underwriter of the Notes and any other
material transaction party identified by the Seller or the Bank to the Indenture
Trustee and the Owner Trustee in writing.

          “Lien” means, for any asset or property of a Person, a lien, security
interest, mortgage, pledge or encumbrance in, of or on such asset or property in
favor of any other Person, except any Permitted Lien.

          “Liquidation Proceeds” means, with respect to any Receivable, (a)
insurance proceeds received by the Servicer with respect to the Insurance
Policies, (b) amounts received by the Servicer in connection with such
Receivable pursuant to the exercise of rights under such Receivable and (c) the
monies collected by the Servicer (from whatever source, including proceeds of a
sale of a Financed Vehicle or a deficiency balance recovered from the Obligor
after the charge-off of such Receivable) on such Receivable, in the case of each
of the foregoing clauses (a) through (c), net of any expenses (including,
without limitation, any auction, painting, repair or refurbishment expenses in
respect of the related Financed Vehicle) incurred by the Servicer in connection
therewith and any payments required by law to be remitted to the Obligor;
provided, however, that the Repurchase Price for any Receivable shall not
constitute “Liquidation Proceeds”.

A-12

--------------------------------------------------------------------------------



          “Monthly Remittance Condition” has the meaning set forth in Section
4.2 of the Sale and Servicing Agreement.

          “Moody’s” means Moody’s Investors Service, Inc., or any successor that
is a nationally recognized statistical rating organization.

          “Net Pool Balance” means, as of any date, the aggregate Outstanding
Principal Balance of all Receivables of the Issuer on such date.

          “Note” means a Class A-1 Note, Class A-2 Note, Class A-3 Note, Class
A-4 Note or Class B Note, in each case substantially in the form of Exhibit A to
the Indenture.

          “Note Balance” means, with respect to any date of determination, for
any Class, the Class A-1 Note Balance, the Class A-2 Note Balance, the Class A-3
Note Balance, the Class A-4 Note Balance or the Class B Note Balance, as
applicable, or with respect to the Notes generally, the sum of all of the
foregoing.

          “Note Depository Agreement” means the agreement, dated as of the
Closing Date, between the Issuer and DTC, as the initial Clearing Agency
relating to the Notes, as the same may be amended or supplemented from time to
time.

          “Note Owner” means, with respect to a Book-Entry Note, the Person who
is the beneficial owner of such Book-Entry Note, as reflected on the books of
the Clearing Agency or a Person maintaining an account with such Clearing Agency
(directly as a Clearing Agency Participant or as an indirect participant, in
each case in accordance with the rules of such Clearing Agency).

          “Note Register” and “Note Registrar” have the respective meanings set
forth in Section 2.4 of the Indenture.

          “Noteholder” means, as the context requires, all of the Class A-1
Noteholders, the Class A-2 Noteholders, the Class A-3 Noteholders, the Class A-4
Noteholders and the Class B Noteholders, or any of the Class A-1 Noteholders,
the Class A-2 Noteholders, the Class A-3 Noteholders, the Class A-4 Noteholders
or the Class B Noteholders.

          “Obligor” means, for any Receivable, each Person obligated to pay such
Receivable.

          “Officer’s Certificate” means (i) with respect to the Issuer, a
certificate signed by any Authorized Officer of the Issuer and (ii) with respect
to the Seller or the Servicer, a certificate signed by the chairman of the
board, the president, any executive vice president, any vice president, the
treasurer, any assistant treasurer or the controller of the Seller or the
Servicer, as applicable.

           “Opinion of Counsel” means one or more written opinions of counsel
who may, except as otherwise expressly provided in the Indenture or any other
applicable Transaction Document, be employees of or counsel to the Issuer, the
Servicer, the Seller or the Administrator, and which opinion or opinions comply
with any applicable requirements of the Transaction Documents and are in form
and substance reasonably satisfactory to the recipient(s). Opinions of Counsel
need

A-13

--------------------------------------------------------------------------------



address matters of law only and may be based upon stated assumptions as to
relevant matters of fact.

          “Optional Purchase” has the meaning set forth in Section 8.1 of the
Sale and Servicing Agreement.

          “Optional Purchase Price” has the meaning set forth in Section 8.1 of
the Sale and Servicing Agreement.

          “Originator” means, with respect to any Receivable, the Bank.

          “Other Assets” means any assets (or interests therein) (other than the
Trust Estate) conveyed or purported to be conveyed by the Seller to another
Person or Persons other than the Issuer, whether by way of a sale, capital
contribution or by virtue of the granting of a lien.

          “Outstanding” means, as of any date, all Notes (or all Notes of an
applicable Class) theretofore authenticated and delivered under the Indenture
except:

          (i) Notes (or Notes of an applicable Class) theretofore cancelled by
the Note Registrar or delivered to the Note Registrar for cancellation;

          (ii) Notes (or Notes of an applicable Class) or portions thereof the
payment for which money in the necessary amount has been theretofore deposited
with the Indenture Trustee or any Paying Agent in trust for the related
Noteholders (provided, however, that if such Notes are to be redeemed, notice of
such redemption has been duly given pursuant to the Indenture or provision
therefor, satisfactory to the Indenture Trustee, has been made); and

          (iii) Notes (or Notes of an applicable Class) in exchange for or in
lieu of other Notes (or Notes of such Class) that have been authenticated and
delivered pursuant to the Indenture unless proof satisfactory to the Indenture
Trustee is presented that any such Notes are held by a bona fide purchaser;

provided, that in determining whether Noteholders holding the requisite
aggregate principal amount of Outstanding Notes have given any request, demand,
authorization, direction, notice, consent, vote or waiver hereunder or under any
Transaction Document, Notes owned by the Issuer, the Seller or any of their
respective Affiliates shall be disregarded and deemed not to be Outstanding
unless all of the Notes are then owned by the Issuer, the Seller or any of their
respective Affiliates, except that, in determining whether the Indenture Trustee
shall be protected in relying upon any such request, demand, authorization,
direction, notice, consent, vote or waiver, only Notes that a Responsible
Officer of the Indenture Trustee knows to be so owned shall be so disregarded.
Notes so owned that have been pledged in good faith may be regarded as
Outstanding if the pledgee thereof establishes to the satisfaction of the
Indenture Trustee such pledgee’s right so to act with respect to such Notes and
that such pledgee is not the Issuer, the Seller or any of their respective
Affiliates.

          “Outstanding Principal Balance” means, with respect to any Receivable
as of any date, the outstanding principal balance of such Receivable calculated
in accordance with the Customary Servicing Practices; provided, however, that
the Outstanding Principal Balance of

A-14

--------------------------------------------------------------------------------



any Receivable that became a Defaulted Receivable will be deemed to be zero as
of the date it becomes a Defaulted Receivable.

          “Owner Trustee” means Wells Fargo Delaware Trust Company, National
Association, a national banking association, not in its individual capacity but
solely as owner trustee under the Trust Agreement, and any successor Owner
Trustee thereunder.

          “Paying Agent” means the Indenture Trustee or any other Person that
meets the eligibility standards for the Indenture Trustee set forth in Section
6.11 of the Indenture and is authorized by the Issuer to make the payments to
and distributions from the Collection Account and the Principal Distribution
Account, including the payment of principal of or interest on the Notes on
behalf of the Issuer.

          “Payment Date” means the 15th day of each calendar month beginning
March 15, 2010; provided, however, whenever a Payment Date would otherwise be a
day that is not a Business Day, the Payment Date shall be the next Business Day.
As used herein, the “related” Payment Date with respect to a Collection Period
shall be deemed to be the Payment Date which immediately follows such Collection
Period.

          “Payment Default” has the meaning set forth in Section 5.4(a) of the
Indenture.

          “Permitted Investments” means (a) evidences of indebtedness, maturing
within thirty (30) days after the date of loan thereof, issued by, or guaranteed
by the full faith and credit of, the federal government of the USA, (b)
repurchase agreements with banking institutions or broker-dealers registered
under the Exchange Act which are fully secured by obligations of the kind
specified in clause (a) and which are accounted for as borrowings (and not
sales), (c) money market funds (i) rated not lower than the highest rating
category from Moody’s and “AAAm” or “AAAm-g” from Standard & Poor’s or (ii)
which are otherwise acceptable to each Rating Agency, as evidenced by a letter
from such Rating Agency to the Issuer or the Indenture Trustee, in each case
including money market funds for which the Indenture Trustee acts as sponsor,
administrator or in a similar capacity and for which the Indenture Trustee in
such capacity receives a fee, or (d) commercial paper (including commercial
paper of any Affiliate of the Seller, the Servicer, the Indenture Trustee or the
Owner Trustee) rated, at the time of the investment or contractual commitment to
invest therein, at least “A-1+” (or the equivalent) by Standard & Poor’s and at
least “P-1” (or the equivalent) by Moody’s.

          “Permitted Liens” means (a) the interest of the parties under the
Transaction Documents, (b) any liens for taxes not due and payable or the amount
of which is being contested in good faith by appropriate proceedings and (c) any
liens of mechanics, suppliers, vendors, materialmen, laborers, employees,
repairmen and other like liens securing obligations which are not due and
payable or the amount or validity of which is being contested in good faith by
appropriate proceedings.

          “Person” means any individual, corporation, limited liability company,
estate, partnership, joint venture, association, joint stock company, trust
(including any beneficiary thereof), unincorporated organization or government
or any agency or political subdivision thereof.

A-15

--------------------------------------------------------------------------------



          “Physical Property” has the meaning specified in the definition of
“Delivery” above.

          “Predecessor Note” means, with respect to any particular Note, every
previous Note evidencing all or a portion of the same debt as that evidenced by
such particular Note; provided, however, for the purpose of this definition, any
Note authenticated and delivered under Section 2.5 of the Indenture in lieu of a
mutilated, destroyed, lost or stolen Note shall be deemed to evidence the same
debt as the mutilated, destroyed, lost or stolen Note.

          “Principal Distribution Account” means the account by that name
established and maintained pursuant to Section 4.1 of the Sale and Servicing
Agreement.

          “Principal Factor” means, with respect to the Notes or any Class of
Notes on any Payment Date, a nine-digit decimal figure equal to the Note Balance
of the Notes or such Class of Notes, as applicable, as of the end of the
preceding Collection Period divided by the Note Balance of the Notes or such
Class of Notes, as applicable, as of the Closing Date. The Principal Factor will
be 1.000000000 as of the Closing Date; thereafter, the Principal Factor will
decline to reflect reductions in the Note Balance of the Notes or such Class of
Notes, as applicable.

          “Proceeding” means any suit in equity, action at law or other judicial
or administrative proceeding.

          “Purchase Agreement” means the Purchase Agreement, dated as of the
Closing Date, between the Bank and the Seller, as amended, modified or
supplemented from time to time.

          “Purchased Assets” has the meaning set forth in Section 2.1 of the
Purchase Agreement.

          “Qualified Institutional Buyer” means a “qualified institutional
buyer” as defined in Rule 144A under the Securities Act.

          “Rating Agency” means either or each of Moody’s and Standard & Poor’s,
as indicated by the context.

          “Rating Agency Condition” means, with respect to any event or
circumstance and each Rating Agency, either (a) written confirmation by such
Rating Agency that the occurrence of such event or circumstance will not cause
it to downgrade, qualify or withdraw its rating assigned to any of the Notes or
(b) in the case of Moody’s only, that such Rating Agency shall have been given
notice of such event or circumstance at least ten days prior to the occurrence
of such event or circumstance (or, if ten days’ advance notice is impracticable,
as much advance notice as is practicable) and such Rating Agency shall not have
issued any written notice that the occurrence of such event or circumstance will
cause it to downgrade, qualify or withdraw its rating assigned to the Notes.
Notwithstanding the foregoing, no Rating Agency has any duty to review any
notice given with respect to any event, and it is understood that such Rating
Agency may not actually review notices received by it prior to or after the
expiration of the ten (10) day period described in (b) above. Further, each
Rating Agency retains the right to downgrade, qualify or withdraw its rating
assigned to all or any of the Notes at any time in its sole judgment even if the
Rating Agency Condition with respect to an event had been previously satisfied
pursuant to clause (a) or clause (b) above.

A-16

--------------------------------------------------------------------------------



          “Realized Losses” shall mean, for any Collection Period and for each
Receivable that became a Defaulted Receivable during such Collection Period, the
excess of the Outstanding Principal Balance of each such Receivable over
Liquidation Proceeds received with respect to such Receivable during such
Collection Period, to the extent allocable to principal.

          “Receivable” means any retail motor vehicle installment loan with
respect to a new or used automobile or light-duty truck which shall appear on
the Schedule of Receivables and all Related Security in connection therewith
which has not been released from the lien of the Indenture.

          “Receivable Files” has the meaning set forth in Section 2.4(a) of the
Sale and Servicing Agreement.

          “Record Date” means, unless otherwise specified in any Transaction
Document, with respect to any Payment Date or Redemption Date, (i) for any
Definitive Notes and for the Certificates, the close of business on the last
Business Day of the calendar month immediately preceding the calendar month in
which such Payment Date or Redemption Date occurs and (ii) for any Book-Entry
Notes, the close of business on the Business Day immediately preceding such
Payment Date or Redemption Date.

          “Records” means, for any Receivable, all contracts, books, records and
other documents or information (including computer programs, tapes, disks,
software and related property and rights, to the extent legally transferable)
relating to such Receivable or the related Obligor.

          “Recoveries” shall mean, with respect to any Collection Period, all
amounts received by the Servicer with respect to any Defaulted Receivable during
any Collection Period following the Collection Period in which such Receivable
became a Defaulted Receivable, net of any fees, costs and expenses incurred by
the Servicer in connection with the collection of such Receivable and any
payments required by law to be remitted to the Obligor.

          “Redemption Date” means, in the case of a redemption of the Notes
pursuant to Section 10.1 of the Indenture, the Payment Date specified by the
Administrator or the Issuer pursuant to Section 10.1 of the Indenture.

          “Redemption Price” means an amount equal to the sum of (a) unpaid
principal amount of the Notes redeemed plus (b) accrued and unpaid interest
thereon at the applicable Interest Rate for the Notes being so redeemed, up to
but excluding the Redemption Date.

          “Registered Holder” means the Person in whose name a Note is
registered on the Note Register on the related Record Date.

          “Regulation AB” means Subpart 229.1100 – Asset Backed Securities
(Regulation AB), 17 C.F.R. §§229.1100-229.1123, as such regulation may be
amended from time to time and subject to such clarification and interpretation
as have been provided by the Commission in the adopting release (Asset-Backed
Securities, Securities Act Release No. 33-8518. 70 Fed. Reg. 1,506, 1,531
(January 7, 2005)) or by the staff of the Commission, or as may be, provided in
writing by the Commission or its staff from time to time.

A-17

--------------------------------------------------------------------------------



          “Related Security” means, for any Receivable, (i) the security
interest in the related Financed Vehicle, (ii) any proceeds from claims on any
Insurance Policy (if such Receivable became a Defaulted Receivable after the
Cut-Off Date), (iii) any other property securing the Receivables and (iv) all
proceeds of the foregoing.

          “Reportable Event” means any event required to be reported on Form
8-K, and in any event, the following:

          (a) entry into a material definitive agreement related to the Issuer
or the Notes or an amendment to a Transaction Document, even if the Seller is
not a party to such agreement (e.g., a servicing agreement with a servicer
contemplated by Item 1108(a)(3) of Regulation AB);

          (b) termination of a Transaction Document (other than by expiration of
the agreement on its stated termination date or as a result of all parties
completing their obligations under such agreement), even if the Seller is not a
party to such agreement (e.g., a servicing agreement with a servicer
contemplated by Item 1108(a)(3) of Regulation AB);

          (c) with respect to the Servicer only, the occurrence of a Servicer
Replacement Event;

          (d) an Event of Default;

          (e) the resignation, removal, replacement or substitution of the
Indenture Trustee or the Owner Trustee; and

          (f) with respect to the Indenture Trustee only, a required
distribution to Holders of the Notes is not made as of the required Payment Date
under the Indenture.

          “Repurchase Price” means, with respect to any Repurchased Receivable,
a price equal to the Outstanding Principal Balance of such Receivable plus any
unpaid accrued interest related to such Receivable accrued to and including the
end of the Collection Period preceding the date that such Repurchased Receivable
was purchased by the Bank, the Servicer or the Seller, as applicable.

          “Repurchased Receivable” means a Receivable purchased by the Bank
pursuant to Section 3.3 of the Purchase Agreement, by the Servicer pursuant to
Sections 3.6 and 8.1 of the Sale and Servicing Agreement or by the Seller
pursuant to Section 2.3 of the Sale and Servicing Agreement.

          “Reserve Account” means the account designated as such, established
and maintained pursuant to Section 4.1 of the Sale and Servicing Agreement.

          “Reserve Account Draw Amount” means, for any Payment Date, the amount
withdrawn from the Reserve Account, equal to the lesser of (a) the Available
Funds Shortfall Amount, if any, and (b) the amount on deposit in the Reserve
Account on such Payment Date.

          “Reserve Account Excess Amount” means, with respect to any Payment
Date, an amount equal to the excess, if any, of (a) the amount of cash or other
immediately available funds in the

A-18

--------------------------------------------------------------------------------



Reserve Account on that Payment Date, after giving effect to all deposits to and
withdrawals from the Reserve Account relating to that Payment Date, over (b) the
Specified Reserve Account Balance with respect to that Payment Date.

          “Responsible Officer” means, (a) with respect to the Indenture
Trustee, any officer within the corporate trust department of the Indenture
Trustee, including any vice president, assistant vice president, assistant
secretary, assistant treasurer, trust officer or any other officer of the
Indenture Trustee who customarily performs functions similar to those performed
by the persons who at the time shall be such officers, respectively, or to whom
any corporate trust matter is referred because of such person’s knowledge of and
familiarity with the particular subject, who, in each case, shall have direct
responsibility for the administration of the Indenture, (b) with respect to the
Owner Trustee, any officer within the Corporate Trust Office of the Owner
Trustee and having direct responsibility for the administration of the Issuer,
including any Managing Director, Director, Vice President, Assistant Vice
President, Assistant Treasurer, Assistant Secretary or Associate, or any other
officer customarily performing functions similar to those performed by any of
the above designated officers and also, with respect to a particular matter, any
other officer to whom such matter is referred because of such officer’s
knowledge of and familiarity with the particular subject and (c) with respect to
the Servicer, the Seller or the Administrator, any officer of such Person having
direct responsibility for the transactions contemplated by the Transaction
Documents, including the President, Treasurer or Secretary or any Vice
President, Controller, Assistant Vice President, Assistant Treasurer, Assistant
Secretary, or any other officer customarily performing functions similar to
those performed by any of the above designated officers and also, with respect
to a particular matter, any other officer to whom such matter is referred
because of such officer’s knowledge of and familiarity with the particular
subject.

          “Sale and Servicing Agreement” means the Sale and Servicing Agreement,
dated as of the Closing Date, among the Seller, the Issuer, the Servicer and the
Indenture Trustee, as the same may be amended, modified or supplemented from
time to time.

          “Sarbanes Certification” has the meaning set forth in Section
9.21(b)(iii) of the Sale and Servicing Agreement.

          “Sarbanes-Oxley Act” means the Sarbanes-Oxley Act of 2002, as amended,
modified or supplemented from time to time, and any successor law thereto.

          “Schedule of Receivables” means the schedule of Receivables
transferred to the Issuer on the Closing Date.

          “Second Allocation of Principal” means, with respect to any Payment
Date, an amount equal to the excess, if any, of (a) the sum of the Note Balance
of the Class A Notes and the Class B Notes minus the First Allocation of
Principal for such Payment Date, over (b) the Net Pool Balance as of the end of
the related Collection Period; provided, however, that the Second Allocation of
Principal for any Payment Date on and after the Final Scheduled Payment Date for
the Class A Notes or the Class B Notes shall not be less than the amount that is
necessary to reduce the Class A Note Balance or the Class B Note Balance, as
applicable, to zero (after the application of the First Allocation of
Principal).

A-19

--------------------------------------------------------------------------------



          “Securities Act” means the Securities Act of 1933, as amended.

          “Seller” means USAA Acceptance, LLC, a Delaware limited liability
company.

          “Servicer” means the Bank, initially, and any replacement Servicer
appointed pursuant to the Sale and Servicing Agreement.

          “Servicer Replacement Event” means any one or more of the following
that shall have occurred and be continuing:

          (a) any failure by the Servicer to deliver or cause to be delivered
any required payment to the Indenture Trustee for distribution to the
Noteholders, which failure continues unremedied for five Business Days after
discovery thereof by a Responsible Officer of the Servicer or receipt by the
Servicer of written notice thereof from the Indenture Trustee or Noteholders
evidencing a majority of the aggregate principal amount of the Outstanding
Notes, voting together as a single Class;

          (b) any failure by the Servicer to duly observe or perform in any
material respect any other of its covenants or agreements in the Sale and
Servicing Agreement, which failure materially and adversely affects the rights
of the Issuer or the Noteholders, and which continues unremedied for 90 days
after discovery thereof by a Responsible Officer of the Servicer or receipt by
the Servicer of written notice thereof from the Indenture Trustee or Noteholders
evidencing a majority of the aggregate principal amount of the Outstanding
Notes, voting together as a single Class (it being understood that no Servicer
Replacement Event will result from a breach by the Servicer of any covenant for
which the repurchase of the affected Receivable is specified as the sole remedy
pursuant to Section 2.3 or Section 3.6 of the Sale and Servicing Agreement);

          (c) any representation or warranty of the Servicer made in any
Transaction Document to which the Servicer is a party or by which it is bound or
any certificate delivered pursuant to the Sale and Servicing Agreement proves to
have been incorrect in any material respect when made, which failure materially
and adversely affects the rights of the Issuer or the Noteholders, and which
failure continues unremedied for 90 days after discovery thereof by a
Responsible Officer of the Servicer or receipt by the Servicer of written notice
thereof from the Indenture Trustee or Noteholders evidencing a majority of the
aggregate principal amount of the Outstanding Notes, voting together as a single
Class (it being understood that any repurchase of a Receivable by the Bank
pursuant to Section 3.3 of the Purchase Agreement, by the Seller pursuant to
Section 2.3 of the Sale and Servicing Agreement or by the Servicer pursuant to
Section 3.6 of the Sale and Servicing Agreement shall be deemed to remedy any
incorrect representation or warranty with respect to such Receivable); or

          (d) the Servicer suffers a Insolvency Event;

provided, however, that a delay or failure of performance referred to under
clause (a) above for a period of 90 days will not constitute a Servicer
Replacement Event if such delay or failure was caused by force majeure or other
similar occurrence as certified by the Servicer in an Officer’s Certificate of
the Servicer delivered to the Indenture Trustee.

A-20

--------------------------------------------------------------------------------



          The existence or occurrence of any “material instance of
noncompliance” (within the meaning of Item 1122 of Regulation AB) shall not
create any presumption that any event in clauses (a), (b) or (c) above has
occurred.

          “Servicer’s Certificate” means the certificate delivered pursuant to
Section 3.8 of the Sale and Servicing Agreement.

          “Servicing Criteria” means the “servicing criteria” set forth in Item
1122(d) of Regulation AB.

          “Servicing Fee” means, for any Payment Date, the product of (A)
one-twelfth (or, in the case of the first Payment Date, a fraction, the
numerator of which is the number of days from but not including the Cut-Off Date
to and including the last day of the first Collection Period and the denominator
of which is 360), (B) the Servicing Fee Rate and (C) the Net Pool Balance as of
the first day of the related Collection Period (or, in the case of the first
Payment Date, as of the Cut-Off Date).

          “Servicing Fee Rate” means 0.50% per annum.

          “Simple Interest Method” means the method of calculating interest due
on a motor vehicle receivable on a daily basis based on the actual outstanding
principal balance of the receivable on that date.

          “Simple Interest Receivable” means any motor vehicle receivable
pursuant to which the payments due from the Obligors during any month are
allocated between interest, principal and other charges based on the actual date
on which a payment is received and for which interest is calculated using the
Simple Interest Method.

           “Specified Reserve Account Balance” shall mean for a Payment Date the
lesser of (i) the aggregate principal balance of the Outstanding Notes as of the
current Payment Date and (ii) the greater of (a) 1.00% of the Net Pool Balance
as of the last day of the related Collection Period and (b) 0.50% of the Net
Pool Balance as of the Cut-Off Date. The Specified Reserve Account Balance may
be reduced to a lesser amount as determined by the Depositor, if each of Moody’s
and Standard & Poor’s shall have confirmed in writing to the Indenture Trustee
that such action will not result in a withdrawal or reduction on any if its
ratings of the Notes.

          “Standard & Poor’s” means Standard & Poor’s Ratings Services, a
division of The McGraw-Hill Companies, Inc., or any successor that is a
nationally recognized statistical rating organization.

          “Statutory Trust Statute” means Chapter 38 of Title 12 of the Delaware
Code, 12 Del. Code § 3801 et seq.

          “Sub-Servicer” means any Affiliate of the Servicer or any
sub-contractor to whom any or all duties of the Servicer (including, without
limitation, its duties as custodian) under the Transaction Documents have been
delegated in accordance with Section 6.5 of the Sale and Servicing Agreement.

A-21

--------------------------------------------------------------------------------



          “Supplemental Servicing Fees” means any and all (i) late fees, (ii)
extension fees, (iii) non-sufficient funds charges and (iv) any and all other
administrative fees or similar charges allowed by applicable law with respect to
any Receivable.

          “TIA” or “Trust Indenture Act” means the Trust Indenture Act of 1939,
as amended and as in force on the date hereof, unless otherwise specifically
provided.

          “Transaction Documents” means the Indenture, the Notes, the Note
Depository Agreement, the Sale and Servicing Agreement, the Purchase Agreement,
the Administration Agreement and the Trust Agreement, as the same may be amended
or modified from time to time.

          “Transferred Assets” means (a) the Purchased Assets, (b) all of the
Seller’s rights under the Purchase Agreement and (c) all proceeds of the
foregoing.

          “Trust Account Property” means the Trust Accounts, all amounts and
investments held from time to time in any Trust Account (whether in the form of
deposit accounts, Physical Property, book-entry securities, uncertificated
securities or otherwise), and all proceeds of the foregoing.

          “Trust Accounts” has the meaning set forth in Section 4.1 of the Sale
and Servicing Agreement.

          “Trust Agreement” means the Trust Agreement, dated as of February 9,
2010, as amended and restated by the Amended and Restated Trust Agreement, dated
as of the Closing Date, between the Seller and the Owner Trustee, as the same
may be amended and supplemented from time to time.

          “Trust Estate” means all money, accounts, chattel paper, general
intangibles, goods, instruments, investment property and other property of the
Issuer, including without limitation (i) the Receivables acquired by the Issuer
under the Sale and Servicing Agreement, the Related Security relating thereto
and Collections thereon on or after the Cut-Off Date, (ii) the Receivable Files,
(iii) the rights of the Issuer to the funds on deposit from time to time in the
Trust Accounts and any other account or accounts established pursuant to the
Indenture or Sale and Servicing Agreement and all cash, investment property and
other property from time to time credited thereto and all proceeds thereof
(including investment earnings, net of losses and investment expenses, on
amounts on deposit therein), (iv) the rights of the Seller, as buyer, under the
Purchase Agreement, (v) the rights of the Issuer under the Sale and Servicing
Agreement and (vi) all proceeds (as defined in 9-102(64) of the UCC) of the
foregoing.

          “UCC” means, unless the context otherwise requires, the Uniform
Commercial Code as in effect in the relevant jurisdiction, as amended from time
to time.

          “United States” or “USA” means the United States of America (including
all states, the District of Columbia and political subdivisions thereof).

          The foregoing definitions shall be equally applicable to both the
singular and plural forms of the defined terms. Unless otherwise inconsistent
with the terms of this Agreement,

A-22

--------------------------------------------------------------------------------



all accounting terms used herein shall be interpreted, and all accounting
determinations hereunder shall be made, in accordance with GAAP. Amounts to be
calculated hereunder shall be continuously recalculated at the time any
information relevant to such calculation changes.

A-23

--------------------------------------------------------------------------------



SCHEDULE I

REPRESENTATIONS AND WARRANTIES WITH RESPECT TO THE RECEIVABLES

 

 

          (a) Characteristics of Receivables. Each Receivable:

 

 

 

          (i) has been fully and properly executed or electronically
authenticated (as defined in the UCC) by the Obligor thereto;

 

 

 

          (ii) has been originated or acquired directly by the Originator in
accordance with its customary practices;

 

 

 

          (iii) as of the Closing Date is secured by a first priority validly
perfected security interest in the Financed Vehicle in favor of the Originator,
as secured party, or all necessary actions have been commenced that would result
in a first priority security interest in the Financed Vehicle in favor of the
Originator, as secured party, which security interest, in either case, is
assignable and has been so assigned (x) by the Bank to the Seller and (y) by the
Seller to the Issuer;

 

 

 

          (iv) contains customary and enforceable provisions such that the
rights and remedies of the holder thereof are adequate for realization against
the collateral of the benefits of the security;

 

 

 

          (v) provided, at origination, for level periodic payments which fully
amortize the initial Outstanding Principal Balance over the original term;
provided, that the amount of the first or last payment may be different but in
no event more than three times the level monthly payment;

 

 

 

          (vi) provides for interest at the Contract Rate specified in the
Schedule of Receivables; and

 

 

 

          (vii) was originated in the United States.

 

 

          (b) Individual Characteristics. Each Receivable has the following
individual characteristics as of the Cut-Off Date:

 

 

 

          (i) each Receivable is secured by a new or used automobile or
light-duty truck;

 

 

 

          (ii) each Receivable has a Contract Rate of no less than 3.49% and not
more than 17.94%;

 

 

 

          (iii) each Receivable had an original term to maturity of not more
than 72 months and not less than 12 months and each Receivable has a remaining
term to maturity, as of the Cut-Off Date, of 8 months or more;


 

 

 

 

I-1

Schedule I to the
Sale and Servicing Agreement


--------------------------------------------------------------------------------




 

 

 

          (iv) each Receivable has an Outstanding Principal Balance as of the
Cut-Off Date of greater than or equal to $803.01;

 

 

 

          (v) no Receivable has a scheduled maturity date later than December
28, 2015;

 

 

 

          (vi) no Receivable was more than 30 days past due as of the Cut-Off
Date;

 

 

 

          (vii) as of the Cut-Off Date, no Receivable was noted in the records
of the Servicer as being the subject of any pending bankruptcy or insolvency
Proceeding;

 

 

 

          (viii) no Receivable is subject to a force-placed Insurance Policy on
the related Financed Vehicle;

 

 

 

          (ix) each Receivable is a Simple Interest Receivable; and

 

 

 

          (x) each of the Receivables were selected using selection procedures
that were not known or intended by the Bank to be adverse to the Noteholders.

          (c) Schedule of Receivables. The information with respect to each
Receivable transferred on the Closing Date set forth in the Schedule of
Receivables was true and correct in all material respects as of the Cut-Off
Date.

          (d) Compliance with Law. Each Receivable complied at the time it was
originated or made, in all material respects with all requirements of applicable
federal, state and local laws, and regulations thereunder, including, to the
extent applicable, usury laws, the Federal Truth in Lending Act, the Equal
Credit Opportunity Act, the Fair Credit Reporting Act, the Federal Trade
Commission Act, the Fair Debt Collection Practices Act, the Fair Credit Billing
Act, the Magnuson-Moss Warranty Act, Federal Reserve Board Regulations B and Z,
the Servicemembers Civil Relief Act of 2003, as amended, state adaptations of
the National Consumer Act and of the Uniform Consumer Credit Code and any other
consumer credit, equal opportunity and disclosure laws applicable to that
Receivable.

          (e) Binding Obligation. Each Receivable constitutes the legal, valid
and binding payment obligation in writing of the Obligor, enforceable in all
material respects by the holder thereof in accordance with its terms, subject,
as to enforcement, to applicable bankruptcy, insolvency, reorganization,
liquidation or other similar laws and equitable principles relating to or
affecting the enforcement of creditors’ rights generally.

          (f) Receivable in Force. Each Receivable has not been satisfied,
subordinated or rescinded nor has the related Financed Vehicle been released
from the lien granted by the Receivable in whole or in part.

          (g) No Waiver. As of the Cut-Off Date, no provision of a Receivable
has been waived.

          (h) No Default. Except for payment delinquencies continuing for a
period of not more than 30 days as of the Cut-Off Date, the records of the
Servicer did not disclose that any

 

 

 

 

I-2

Schedule I to the
Sale and Servicing Agreement


--------------------------------------------------------------------------------



default, breach, violation or event permitting acceleration under the terms of
the Receivable existed as of the Cut-Off Date or that any continuing condition
that with notice or lapse of time, or both, would constitute a default, breach,
violation or event permitting acceleration under the terms of the Receivable had
arisen as of the Cut-Off Date.

          (i) Insurance. Each Receivable requires the Obligor thereunder to
insure the Financed Vehicle under a physical damage insurance policy.

          (j) No Government Obligor. The Obligor on each Receivable is not the
United States of America or any state thereof or any local government, or any
agency, department, political subdivision or instrumentality of the United
States of America or any state thereof or any local government.

          (k) Assignment. No Receivable has been originated in, or is subject to
the laws of, any jurisdiction under which the sale, transfer, assignment,
conveyance or pledge of such Receivable would be unlawful, void, or voidable.
The Seller has not entered into any agreement with any Obligor that prohibits,
restricts or conditions the assignment of the related Receivable.

          (l) Good Title. It is the intention of the Seller that the sale,
contribution, transfer, assignment and conveyance herein contemplated constitute
an absolute sale, contribution, transfer, assignment and conveyance of the
Receivables and that the Receivables not be part of the Seller’s estate in the
event of the filing of a bankruptcy petition by or against the Seller under any
bankruptcy law. No Receivable has been sold, transferred, assigned, conveyed or
pledged to any Person other than pursuant to the Transaction Documents. As of
the Closing Date and immediately prior to the sale and transfer herein
contemplated, the Seller had good and marketable title to each Receivable free
and clear of all Liens, and, immediately upon the sale and transfer thereof, the
Issuer will have good and marketable title to each Receivable, free and clear of
all Liens (other than Permitted Liens).

          (m) Filings. All filings (including, without limitation, UCC filings)
necessary in any jurisdiction to give the Issuer a first priority, validly
perfected ownership interest in the Receivables (other than the Related Security
with respect thereto), and to give the Indenture Trustee a first priority
perfected security interest therein, will be made within ten days of the Closing
Date.

          (n) Priority. The Receivable is not pledged, assigned, sold, subject
to a security interest, or otherwise conveyed other than pursuant to the
Transaction Documents. The Seller has not authorized the filing of and is not
aware of any financing statements against the Bank or the Seller that include a
description of collateral covering the Receivables other than any financing
statement relating to security interests granted under the Transaction Documents
or that have been terminated. The Sale and Servicing Agreement creates a valid
and continuing security interest in the Receivable (other than the Related
Security with respect thereto) in favor of the Issuer which security interest is
prior to all other Liens (other than Permitted Liens) and is enforceable as such
against all other creditors of and purchasers and assignees from the Seller.

 

 

 

 

I-3

Schedule I to the
Sale and Servicing Agreement


--------------------------------------------------------------------------------



          (o) Characterization of Receivables. Each Receivable constitutes
either “tangible chattel paper,” “electronic chattel paper,” an “account,” a
“promissory note” or a “payment intangible,” each as defined in the UCC.

          (p) One Original. With respect to any Receivable constituting
electronic chattel paper, there is only one “authoritative copy” (as such term
is used in Section 9-105 of the UCC) of the Receivable or with respect to any
Receivable constituting tangible chattel paper for which an original executed
copy exists, there is no more than one original executed copy of such Receivable
and none of the instruments, tangible chattel paper or electronic chattel paper
that constitute or evidence the Receivables has any marks or notations
indicating that it has been pledged, assigned or otherwise conveyed to any
Person other than to a party to the Transaction Documents.

          (q) No Defenses. The Seller has no knowledge either of any facts which
would give rise to any right of rescission, set-off, counterclaim or defense, or
of the same being asserted or threatened, with respect to any Receivable.

          (r) No Repossession. As of the Cut-Off Date, no Financed Vehicle shall
have been repossessed.

 

 

 

 

I-4

Schedule I to the
Sale and Servicing Agreement


--------------------------------------------------------------------------------



SCHEDULE II

NOTICE ADDRESSES

If to the Issuer:

c/o Wells Fargo Delaware Trust Company, National Association
919 North Market Street, Suite 1600
Wilmington, Delaware 19801
Attention: Corporate Trust Administration
Telephone: (302) 575-2004
Facsimile: (302) 575-2006

with copies to the Administrator, USAA Federal Savings Bank and the Indenture
Trustee

If to the Owner Trustee:

Wells Fargo Delaware Trust Company, National Association
919 North Market Street, Suite 1600
Wilmington, Delaware 19801
Telecopier No.: (302) 575-2006
Attention: Sandra Battaglia

If to the Indenture Trustee:

The Bank of New York Mellon
101 Barclay Street, 4 West
New York, New York 10286
Telecopier No.: (212) 815-3986
Attention: Corporate Trust Administration – USAA 2010-1

If to the Bank, the Servicer or the Administrator:

USAA Federal Savings Bank
10750 McDermott Freeway
San Antonio, Texas 78288
Telecopier No.: (877) 442-4802
Attention: Mike Broker, Vice President

If to the Seller:

USAA Acceptance, LLC
10750 McDermott Freeway
San Antonio, Texas 78288
Telecopier No.: (877) 442-4802
Attention: Mike Broker, Vice President

 

 

 

 

II-1

Schedule II to the
Sale and Servicing Agreement


--------------------------------------------------------------------------------



If to Moody’s:

Moody’s Investors Service, Inc.
7 World Trade Center
250 Greenwich Street
New York, New York 10007
Telecopier No.: (212) 298-7139
Attention: ABS Monitoring Group

If to Standard & Poor’s:

Standard & Poor’s Ratings Services
55 Water Street
New York, New York 10041
Telecopier No.: (212) 438-2664
Attention: Asset Backed Surveillance Group

 

 

 

 

II-2

Schedule II to the
Sale and Servicing Agreement


--------------------------------------------------------------------------------



EXHIBIT A

FORM OF ASSIGNMENT PURSUANT TO
SALE AND SERVICING AGREEMENT

February 24, 2010

          For value received, in accordance with the Sale and Servicing
Agreement (the “Agreement”), dated as of February 24, 2010, between USAA Auto
Owner Trust 2010-1, a Delaware statutory trust (the “Issuer”), USAA Acceptance,
LLC, a Delaware limited liability company (the “Seller”), USAA Federal Savings
Bank, a federally chartered savings association (the “Bank”), and The Bank of
New York Mellon, a banking corporation organized under the laws of the State of
New York as indenture trustee, on the terms and subject to the conditions set
forth in the Agreement, the Seller does hereby transfer, assign, set over, sell
and otherwise convey to the Issuer without recourse (subject to the obligations
in the Agreement) on the Closing Date, all of its right, title and interest in,
to and under the Receivables set forth on the schedule of Receivables delivered
by the Seller to the Issuer on the date hereof, the Collections on or after the
Cut-Off Date, the Receivable Files and the Related Security relating thereto,
together with all of Seller’s rights under the Purchase Agreement and all
proceeds of the foregoing; which sale shall be effective as of the Cut-Off Date.

          The foregoing sale does not constitute and is not intended to result
in any assumption by the Issuer of any obligation of the undersigned or the
Originator to the Obligors or any other Person in connection with the
Receivables, or the other assets and properties conveyed hereunder or any
agreement, document or instrument related thereto.

          This assignment is made pursuant to and upon the representations,
warranties and agreements on the part of the undersigned contained in the
Agreement and is governed by the Agreement.

          Capitalized terms used herein and not otherwise defined shall have the
meaning assigned to them in the Agreement.

[Remainder of page intentionally left blank]

 

 

 

 

A-1

Exhibit A to the
Sale and Servicing Agreement


--------------------------------------------------------------------------------



          IN WITNESS HEREOF, the undersigned has caused this assignment to be
duly executed as of the date first above written.

 

 

 

 

USAA ACCEPTANCE, LLC

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

Title:


 

 

 

 

A-2

Exhibit A to the
Sale and Servicing Agreement


--------------------------------------------------------------------------------



EXHIBIT B

PERFECTION REPRESENTATIONS, WARRANTIES AND COVENANTS

In addition to the representations, warranties and covenants contained in the
Agreement, the Seller hereby represents, warrants and covenants to the Issuer
and the Indenture Trustee as follows on the Closing Date:

General

1. This Agreement creates a valid and continuing security interest (as defined
in the applicable UCC) in the Receivables and the other Transferred Assets in
favor of the Issuer, which security interest is prior to all other Liens, and is
enforceable as such against creditors of and purchasers from the Seller.

2. The Receivables constitute “chattel paper” (including “electronic chattel
paper” and “tangible chattel paper”), “accounts,” “instruments” or “general
intangibles,” within the meaning of the applicable UCC.

3. Each Receivable is secured by a first priority validly perfected security
interest in the related Financed Vehicle in favor of the Originator, as secured
party, or all necessary actions with respect to such Receivable have been taken
or will be taken to perfect a first priority security interest in the related
Financed Vehicle in favor of the Originator, as secured party.

Creation

4. Immediately prior to the sale, transfer, assignment and conveyance of a
Receivable by the Seller to the Issuer, the Seller owned and had good and
marketable title to such Receivable free and clear of any Lien and immediately
after the sale, transfer, assignment and conveyance of such Receivable to the
Issuer, the Issuer will have good and marketable title to such Receivable free
and clear of any Lien.

5. The related Originator has received all consents and approvals to the sale of
the Receivables hereunder to the Issuer required by the terms of the Receivables
that constitute instruments.

Perfection

6. The Seller has caused or will have caused, within ten days after the
effective date of this Agreement, the filing of all appropriate financing
statements in the proper filing office in the appropriate jurisdictions under
applicable law in order to perfect the security interest in the Receivables
granted to the Issuer hereunder; and the Servicer, in its capacity as custodian,
has in its possession the original copies of such instruments or tangible
chattel paper that constitute or evidence the Receivables, and all financing
statements referred to in this paragraph contain a statement that: “A purchase
of or security interest in any collateral described in this financing statement
will violate the rights of the Secured Party/Purchaser”.

 

 

 

 

B-1

Exhibit B to the
Sale and Servicing Agreement


--------------------------------------------------------------------------------



7. With respect to Receivables that constitute instruments or tangible chattel
paper, either:

(i) all original executed copies of each such instrument or tangible chattel
paper have been delivered to the Indenture Trustee; or

(ii) such instruments or tangible chattel paper are in the possession of the
Servicer and the Indenture Trustee has received a written acknowledgment from
the Servicer that the Servicer (in its capacity as custodian) is holding such
instruments or tangible chattel paper solely on behalf and for the benefit of
the Indenture Trustee; or

(iii) the Servicer received possession of such instruments or tangible chattel
paper after the Indenture Trustee received a written acknowledgment from the
Servicer that the Servicer is acting solely as agent of the Indenture Trustee.

Priority

8. Neither the Seller nor the Bank has authorized the filing of, and is not
aware of, any financing statements against either the Seller or the Bank that
include a description of collateral covering the Receivables other than any
financing statement (i) relating to the conveyance of the Receivables by the
Bank to the Seller under the Purchase Agreement, (ii) relating to the conveyance
of the Receivables by the Seller to the Issuer under the Sale and Servicing
Agreement, (iii) relating to the security interest granted to the Indenture
Trustee under the Indenture or (iv) that has been terminated.

9. Neither the Seller nor the Bank is aware of any material judgment, ERISA or
tax lien filings against either the Seller or the Bank.

10. Neither the Seller nor a custodian or vaulting agent thereof holding any
Receivable that is electronic chattel paper has communicated an “authoritative
copy” (as such term is used in Section 9-105 of the UCC) of any loan agreement
that constitutes or evidences such Receivable to any Person other than the
Servicer.

11. None of the instruments, tangible chattel paper or electronic chattel paper
that constitute or evidence the Receivables has any marks or notations
indicating that they have been pledged, assigned or otherwise conveyed to any
Person other than the Seller, the Issuer or the Indenture Trustee.

Survival of Perfection Representations

12. Notwithstanding any other provision of the Sale and Servicing Agreement or
any other Transaction Document, the perfection representations, warranties and
covenants contained in this Exhibit B shall be continuing, and remain in full
force and effect until such time as all obligations under the Transaction
Documents and the Notes have been finally and fully paid and performed.

 

 

 

 

B-2

Exhibit B to the
Sale and Servicing Agreement


--------------------------------------------------------------------------------



No Waiver

13. The parties to the Sale and Servicing Agreement shall provide the Rating
Agencies with prompt written notice of any material breach of the perfection
representations, warranties and covenants contained in this Exhibit B, and shall
not, without satisfying the Rating Agency Condition, waive a breach of any of
such perfection representations, warranties or covenants.

Servicer to Maintain Perfection and Priority

14. The Servicer covenants that, in order to evidence the interests of the
Seller and Issuer under the Sale and Servicing Agreement and the Indenture
Trustee under the Indenture, Servicer shall take such action, or execute and
deliver such instruments as may be necessary or advisable (including, without
limitation, such actions as are requested by the Indenture Trustee) to maintain
and perfect, as a first priority perfected security interest, the Indenture
Trustee’s security interest in the Receivables. The Servicer shall, from time to
time and within the time limits established by law, prepare and file, all
financing statements, amendments, continuations, initial financing statements in
lieu of a continuation statement, terminations, partial terminations, releases
or partial releases, or any other filings necessary or advisable to continue,
maintain and perfect the Indenture Trustee’s security interest in the
Receivables as a first-priority perfected security interest.

 

 

 

 

B-3

Exhibit B to the
Sale and Servicing Agreement


--------------------------------------------------------------------------------



EXHIBIT C

SERVICING CRITERIA TO BE ADDRESSED IN
INDENTURE TRUSTEE’S ASSESSMENT OF COMPLIANCE

The assessment of compliance to be delivered by the Indenture Trustee shall
address, at a minimum, the criteria identified below as
“Applicable Servicing Criteria”1:

 

 

 

 

 

 

 

 

 

 

Servicing Criteria

 

Applicable
Servicing Criteria

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Reference

 

Criteria

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

 

General Servicing Considerations

 

 

1122(d)(1)(i)

 

Policies and procedures are instituted to monitor any performance or other
triggers and events of default in accordance with the transaction agreements.

 

 

 

 

 

 

 

1122(d)(1)(ii)

 

If any material servicing activities are outsourced to third parties, policies
and procedures are instituted to monitor the third party’s performance and
compliance with such servicing activities.

 

 

 

 

 

 

 

1122(d)(1)(iii)

 

Any requirements in the transaction agreements to maintain a back-up servicer
for the pool assets are maintained.

 

 

 

 

 

 

 

1122(d)(1)(iv)

 

A fidelity bond and errors and omissions policy is in effect on the party
participating in the servicing function throughout the reporting period in the
amount of coverage required by and otherwise in accordance with the terms of the
transaction agreements.

 

 

 

 

 

 

 

 

 

Cash Collection and Administration

 

 

1122(d)(2)(i)

 

Payments on pool assets are deposited into the appropriate custodial bank
accounts and related bank clearing accounts no more than two business days
following receipt, or such other number of days specified in the transaction
agreements.

 

 

 

 

 

 

 

1122(d)(2)(ii)

 

Disbursements made via wire transfer on behalf of an obligor or to an investor
are made only by authorized personnel.

 

X

 

 

 

 

 

1122(d)(2)(iii)

 

Advances of funds or guarantees regarding collections, cash flows or
distributions, and any interest or other fees charged for such advances, are
made, reviewed and approved as specified in the transaction agreements.

 

 

 

 

 

 

 

1122(d)(2)(iv)

 

The related accounts for the transaction, such as cash reserve accounts or
accounts established as a form of overcollateralization, are separately
maintained (e.g., with respect to commingling of cash) as set forth in the
transaction agreements.

 

X

 

 

 

 

 

1122(d)(2)(v)

 

Each custodial account is maintained at a federally insured depository
institution as set forth in the transaction agreements. For purposes of this
criterion, “federally insured depository institution” with respect to a foreign
financial institution means a foreign financial institution that meets the
requirements of Rule 13k-1(b)(1) of the Securities Exchange Act.

 

X2

 

 

 

 

 

1122(d)(2)(vi)

 

Unissued checks are safeguarded so as to prevent unauthorized access.

 

 


--------------------------------------------------------------------------------

1 Each assessment of compliance delivered by the Indenture Trustee shall be made
only toward such portion(s) of the servicing criteria applicable to the
Indenture Trustee and not such other portion(s) applicable to other persons.

2 Assessment of compliance to be given by Indenture Trustee shall be only with
respect to trust accounts maintained by the Indenture Trustee under the Sale and
Servicing Agreement and the Indenture.

 

 

 

 

C-1

Exhibit C to the
Sale and Servicing Agreement


--------------------------------------------------------------------------------




 

 

 

 

 

Servicing Criteria

 

Applicable
Servicing Criteria

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Reference

 

Criteria

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

1122(d)(2)(vii)

 

Reconciliations are prepared on a monthly basis for all asset-backed securities
related bank accounts, including custodial accounts and related bank clearing
accounts. These reconciliations are (A) mathematically accurate; (B) prepared
within 30 calendar days after the bank statement cutoff date, or such other
number of days specified in the transaction agreements; (C) reviewed and
approved by someone other than the person who prepared the reconciliation; and
(D) contain explanations for reconciling items. These reconciling items are
resolved within 90 calendar days of their original identification, or such other
number of days specified in the transaction agreements.

 

 

 

 

 

 

 

 

 

Investor Remittances and Reporting

 

 

1122(d)(3)(i)

 

Reports to investors, including those to be filed with the Commission, are
maintained in accordance with the transaction agreements and applicable
Commission requirements. Specifically, such reports (A) are prepared in
accordance with timeframes and other terms set forth in the transaction
agreements; (B) provide information calculated in accordance with the terms
specified in the transaction agreements; (C) are filed with the Commission as
required by its rules and regulations; and (D) agree with investors’ or the
trustee’s records as to the total unpaid principal balance and number of pool
assets serviced by the Servicer.

 

 

 

 

 

 

 

1122(d)(3)(ii)

 

Amounts due to investors are allocated and remitted in accordance with
timeframes, distribution priority and other terms set forth in the transaction
agreements.

 

X
(solely with respect to
remittances)

 

 

 

 

 

1122(d)(3)(iii)

 

Disbursements made to an investor are posted within two business days to the
Servicer’s investor records, or such other number of days specified in the
transaction agreements.

 

X

 

 

 

 

 

1122(d)(3)(iv)

 

Amounts remitted to investors per the investor reports agree with cancelled
checks, or other form of payment, or custodial bank statements.

 

X

 

 

 

 

 

 

 

Pool Asset Administration

 

 

1122(d)(4)(i)

 

Collateral or security on pool assets is maintained as required by the
transaction agreements or related asset pool documents.

 

 

 

 

 

 

 

1122(d)(4)(ii)

 

Pool assets and related documents are safeguarded as required by the transaction
agreements

 

 

 

 

 

 

 

1122(d)(4)(iii)

 

Any additions, removals or substitutions to the asset pool are made, reviewed
and approved in accordance with any conditions or requirements in the
transaction agreements.

 

 

 

 

 

 

 

1122(d)(4)(iv)

 

Payments on pool assets, including any payoffs, made in accordance with the
related pool asset documents are posted to the Servicer’s obligor records
maintained no more than two business days after receipt, or such other number of
days specified in the transaction agreements, and allocated to principal,
interest or other items (e.g., escrow) in accordance with the related asset pool
documents.

 

 

 

 

 

 

 

1122(d)(4)(v)

 

The Servicer’s records regarding the accounts and the accounts agree with the
Servicer’s records with respect to an obligor’s unpaid principal balance.

 

 

 

 

 

 

 

1122(d)(4)(vi)

 

Changes with respect to the terms or status of an obligor’s account (e.g., loan
modifications or re-agings) are made, reviewed and approved by authorized
personnel in accordance with the transaction agreements and related pool asset
documents.

 

 

 

 

 

 

 

1122(d)(4)(vii)

 

Loss mitigation or recovery actions (e.g., forbearance plans, modifications and
deeds in lieu of foreclosure, foreclosures and repossessions, as applicable) are
initiated, conducted and concluded in accordance with the timeframes or other
requirements established by the transaction agreements.

 

 


 

 

 

 

C-2

Exhibit C to the
Sale and Servicing Agreement


--------------------------------------------------------------------------------




 

 

 

 

 

Servicing Criteria

 

Applicable
Servicing Criteria

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Reference

 

Criteria

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

1122(d)(4)(viii)

 

Records documenting collection efforts are maintained during the period a pool
asset is delinquent in accordance with the transaction agreements. Such records
are maintained on at least a monthly basis, or such other period specified in
the transaction agreements, and describe the entity’s activities in monitoring
delinquent pool assets including, for example, phone calls, letters and payment
rescheduling plans in cases where delinquency is deemed temporary (e.g., illness
or unemployment).

 

 

 

 

 

 

 

1122(d)(4)(ix)

 

Adjustments to interest rates or rates of return for pool assets with variable
rates are computed based on the related pool asset documents.

 

 

 

 

 

 

 

1122(d)(4)(x)

 

Regarding any funds held in trust for an obligor (such as escrow accounts): (A)
such funds are analyzed, in accordance with the obligor’s Account documents, on
at least an annual basis, or such other period specified in the transaction
agreements; (B) interest on such funds is paid, or credited, to obligors in
accordance with applicable Account documents and state laws; and (C) such funds
are returned to the obligor within 30 calendar days of full repayment of the
related Accounts, or such other number of days specified in the transaction
agreements.

 

 

 

 

 

 

 

1122(d)(4)(xi)

 

Payments made on behalf of an obligor (such as tax or insurance payments) are
made on or before the related penalty or expiration dates, as indicated on the
appropriate bills or notices for such payments, provided that such support has
been received by the servicer at least 30 calendar days prior to these dates, or
such other number of days specified in the transaction agreements.

 

 

 

 

 

 

 

1122(d)(4)(xii)

 

Any late payment penalties in connection with any payment to be made on behalf
of an obligor are paid from the servicer’s funds and not charged to the obligor,
unless the late payment was due to the obligor’s error or omission.

 

 

 

 

 

 

 

1122(d)(4)(xiii)

 

Disbursements made on behalf of an obligor are posted within two business days
to the obligor’s records maintained by the servicer, or such other number of
days specified in the transaction agreements.

 

 

 

 

 

 

 

1122(d)(4)(xiv)

 

Delinquencies, charge-offs and uncollectible accounts are recognized and
recorded in accordance with the transaction agreements.

 

 

 

 

 

 

 

1122(d)(4)(xv)

 

Any external enhancement or other support, identified in Item 1114(a)(1) through
(3) or Item 1115 of Regulation AB, is maintained as set forth in the transaction
agreements.

 

 


 

 

 

 

C-3

Exhibit C to the
Sale and Servicing Agreement


--------------------------------------------------------------------------------



EXHIBIT D

FORM OF INDENTURE TRUSTEE’S ANNUAL CERTIFICATION

Re: USAA AUTO OWNER TRUST 2010-1

                    The Bank of New York Mellon, not in its individual capacity
but solely as indenture trustee (the “Indenture Trustee”), certifies to USAA
Acceptance, LLC (the “Seller”), and its officers, with the knowledge and intent
that they will rely upon this certification, that:

 

 

 

          (1) It has reviewed the report on assessment of the Indenture
Trustee’s compliance provided in accordance with Rules 13a-18 and 15d-18 under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and Item
1122 of Regulation AB (the “Servicing Assessment”) (collectively, the “Indenture
Trustee Information”);

 

 

 

          (2) To the best of its knowledge, the Indenture Trustee Information,
taken as a whole, does not contain any untrue statement of a material fact or
omit to state a material fact necessary to make the statements made, in the
light of the circumstances under which such statements were made, not misleading
with respect to the period of time covered by the Indenture Trustee Information;
and

 

 

 

          (3) To the best of its knowledge, all of the information required to
be provided by the Indenture Trustee pursuant to Sections 9.21 and 9.22 of the
Agreement has been provided to the Seller.


 

 

 

 

THE BANK OF NEW YORK MELLON, not in its
individual capacity but solely as Indenture Trustee

 

 

 

 

Date:

 

 

 

--------------------------------------------------------------------------------


 

 

 

 

D-1

Exhibit D to the
Sale and Servicing Agreement


--------------------------------------------------------------------------------



EXHIBIT E

FORM OF INDENTURE TRUSTEE’S ANNUAL CERTIFICATION
REGARDING ITEM 1117 AND ITEM 1119 OF REGULATION AB

          Reference is made to the Form 10-K of USAA Acceptance, LLC with
respect to USAA Auto Owner Trust 2010-1 (the “Form 10-K”) for the fiscal year
ended December 31, 20[   ]. Capitalized terms used but not otherwise defined
herein shall have the respective meanings given to them in the Form 10-K.

          The Bank of New York Mellon, a banking corporation organized under the
laws of the State of New York (“BNY”), does hereby certify to the Sponsor, the
Seller and the Issuing Entity that:

               1. As of the date of the Form 10-K, there are no pending legal
proceedings against BNY or proceedings known to be contemplated by governmental
authorities against BNY that would be material to the investors in the Notes.

               2. As of the date of the Form 10-K, there are no affiliations, as
contemplated by Item 1119 of Regulation AB, between BNY and any of USAA Federal
Savings Bank (in its capacity as Sponsor, Originator, Servicer and
Administrator), USAA Acceptance, LLC, the Indenture Trustee, the Owner Trustee
and the Issuing Entity, or any affiliates of such parties.

          IN WITNESS WHEREOF, BNY has caused this certificate to be executed in
its corporate name by an officer thereunto duly authorized.

Dated: ____________, 20[    ]

 

 

 

 

THE BANK OF NEW YORK MELLON, as
Indenture Trustee

 

 

 

 

By:

 

 

 

--------------------------------------------------------------------------------

 

Name:

 

Title:


 

 

 

 

E-1

Exhibit E to the
Sale and Servicing Agreement


--------------------------------------------------------------------------------